 

EXHIBIT 10.1

 

EXECUTION COPY

U.S. $530,000,000

CREDIT AGREEMENT,

dated as of February 6, 2008

ROYAL CARIBBEAN CRUISES LTD.,

as the Borrower,

and

NORDEA BANK FINLAND PLC, acting through its New York Branch

as Sole Bookrunner

and

NORDEA BANK FINLAND PLC, acting through its New York Branch

and

SKANDINAVISKA ENSKILDA BANKEN AB

as Mandated Lead Arrangers

and

NORDEA BANK FINLAND PLC, acting through its New York Branch

as Administrative Agent

and

NORDEA BANK FINLAND PLC, acting through its New York Branch

as FEC Counterparty

 

 

NYDOCS03/851836.9B

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

PAGE

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Defined Terms

  1

SECTION 1.2. Use of Defined Terms

12

SECTION 1.3. Cross-References

13

SECTION 1.4. Accounting and Financial Determinations

13

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES

SECTION 2.1. Commitments

13

SECTION 2.2. Reduction of Commitment Amount

15

SECTION 2.3. Borrowing Procedure

15

SECTION 2.4. Funding

16

SECTION 2.5. Evidence of Debt

16

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1. Repayments and Prepayments

16

SECTION 3.2. Interest Provisions

17

SECTION 3.3. Commitment Fees

20

SECTION 3.4. Finnvera Guarantee Premiums

20

ARTICLE IV

 

CERTAIN LIBO RATE AND OTHER PROVISIONS



SECTION 4.1. LIBO Rate Lending Unlawful

21

SECTION 4.2. Deposits Unavailable

21



 

NYDOCS03/851836.9B

i

--------------------------------------------------------------------------------

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc

22

SECTION 4.4. Funding Losses

23

SECTION 4.5. Increased Capital Costs

23

SECTION 4.6. Taxes

24

SECTION 4.7. Reserve Costs

26

SECTION 4.8. Replacement Lenders, etc

27

SECTION 4.9. Payments, Computations, etc

27

SECTION 4.10. Sharing of Payments

29

SECTION 4.11. Setoff

29

SECTION 4.12. Use of Proceeds

29

ARTICLE V

 

CONDITIONS TO BORROWING

SECTION 5.1. Effectiveness

30

SECTION 5.2. The Loans

31

SECTION 5.3. The Tranche A Loans

31

SECTION 5.4. The Borrowing

32

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

SECTION 6.1. Organization, etc

32



SECTION 6.2. Due Authorization, Non-Contravention, etc

32

SECTION 6.3. Government Approval, Regulation, etc

33

SECTION 6.4. Compliance with Environmental Laws

33

SECTION 6.5. Validity, etc

33

SECTION 6.6. Financial Information

33

SECTION 6.7. No Default, Event of Default or Prepayment Event

33





 

 

NYDOCS03/851836.9B

ii

--------------------------------------------------------------------------------

 

SECTION 6.8. Litigation

33

SECTION 6.9. Vessels

34

SECTION 6.10. Subsidiaries

34

SECTION 6.11. Obligations rank pari passu

34

SECTION 6.12. Withholding, etc

34

SECTION 6.13. No Filing, etc. Required

34

SECTION 6.14. No Immunity

34

SECTION 6.15. Pension Plans

35

SECTION 6.16. Investment Company Act

35

SECTION 6.17. Regulation U

35

SECTION 6.18. Accuracy of Information

35

ARTICLE VII

 

COVENANTS

SECTION 7.1. Affirmative Covenants

35

SECTION 7.2. Negative Covenants

38

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.1. Listing of Events of Default

43

SECTION 8.2. Action if Bankruptcy

45

SECTION 8.3. Action if Other Event of Default

45

ARTICLE IX

 

PREPAYMENT EVENTS

SECTION 9.1. Listing of Prepayment Events

45

SECTION 9.2. Mandatory Prepayment

47

 

NYDOCS03/851836.9B

iii

--------------------------------------------------------------------------------

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

SECTION 10.1. Actions

47

SECTION 10.2. Funding Reliance, etc

48

SECTION 10.3. Exculpation

48

SECTION 10.4. Successor

49

SECTION 10.5. Loans by the Administrative Agent

49

SECTION 10.6. Credit Decisions

50

SECTION 10.7. Copies, etc

50

SECTION 10.8. Agency Fee

50

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

SECTION 11.1. Waivers, Amendments, etc

50

SECTION 11.2. Notices

51



SECTION 11.3. Payment of Costs and Expenses

52

SECTION 11.4. Indemnification

53

SECTION 11.5. Survival

55

SECTION 11.6. Severability

55

SECTION 11.7. Headings

55

SECTION 11.8. Execution in Counterparts, Effectiveness, etc

55

SECTION 11.9. Governing Law

55

SECTION 11.10. Successors and Assigns

55

SECTION 11.11. Sale and Transfer of Loans; Participations in Loans

56

SECTION 11.12. Other Transactions

58

SECTION 11.13. Forum Selection and Consent to Jurisdiction

58





 

 

NYDOCS03/851836.9B

iv

--------------------------------------------------------------------------------

 

SECTION 11.14. Process Agent

59

SECTION 11.15. Judgment

59

SECTION 11.16. Waiver of Jury Trial

60

 



 

NYDOCS03/851836.9B

v

--------------------------------------------------------------------------------

 

 

SCHEDULES

SCHEDULE I

-

Disclosure Schedule

SCHEDULE II

-

Repayment Schedule

 

EXHIBITS

 

Exhibit A

-

Form of Note

Exhibit B

-

Form of Borrowing Request

Exhibit C

-

Form of Opinion of Bradley Stein, Esq.

Exhibit D

-

Form of Opinion of Watson, Farley & Williams (New York) LLP

Exhibit E

-

Form of Lender Assignment Agreement

Exhibit F

-

Form of Opinion of Hannes Snellman

 

 

NYDOCS03/851836.9B

vi

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of February 6, 2008, is among ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation (the “Borrower”), the various financial
institutions as are or shall become parties hereto (collectively, the
“Lenders”), NORDEA BANK FINLAND PLC, acting through its New York Branch, as
counterparty to the FEC Interest Equalization Documents (as defined below) (“FEC
Counterparty”), and NORDEA BANK FINLAND PLC, acting through its New York Branch
(“Nordea”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower desires to obtain Commitments from the Lenders pursuant to
which Loans, in a maximum aggregate principal amount not to exceed $530,000,000
(subject to adjustment as provided herein), will be made to the Borrower on the
Closing Date; and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to extend such Commitments and make
such Loans to the Borrower; and

WHEREAS, the proceeds of such Loans will be used to finance up to 80% of the
contract price (including change orders) of the Freedom class vessel #1354 built
by Aker Yards Oy (the “Purchased Vessel”);

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.4.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

NYDOCS03/851836.9B

--------------------------------------------------------------------------------

 

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

“Applicable Margin” means, as of any date (x) so long as the FEC Interest
Equalization Documents are in effect (i) in respect of Tranche A Loans, the
percentage per annum set forth below opposite the Senior Debt Rating on such
date provided by S&P and Moody’s under the column “(Tranche A CIRR)” (the
“Tranche A CIRR Applicable Margin”) and (ii) in respect of Tranche B
(Sub-Tranche 1) Loans, the percentage per annum set forth below opposite the
Senior Debt Rating on such date provided by S&P and Moody’s under the column
“(Tranche B CIRR)” (the “Tranche B CIRR Applicable Margin”), (y) if the FEC
Interest Equalization Documents are not in effect, in respect of the Tranche B
(Sub-Tranche 1) Loans, the percentage per annum set forth below opposite the
Senior Debt Rating on such date provided by S&P and Moody’s under the column
“(Tranche B LIBO)” (the “Tranche B LIBO Applicable Margin”) and (z) at all times
in respect of the Tranche B (Sub-Tranche 2) Loans, the Tranche B LIBO Applicable
Margin:

Senior Debt Rating

 

Applicable Margin

 

 

(S&P)

 

(Moody’s)

(Tranche A

CIRR)

(Tranche B

CIRR)

(Tranche B

LIBO)

 

 

 

 

 

BBB+ or higher

Baa1 or higher

0.2215%

0.300%

0.700%

BBB

Baa2

0.3215%

0.400%

0.800%

BBB-

Baa3

0.3965%

0.475%

0.875%

BB+

Ba1

0.5715%

0.650%

1.050%

BB

Ba2

0.8215%

0.900%

1.300%

BB- or lower

Ba3 or lower

1.0715%

1.150%

1.550%

 

“Applicable Premium Rate” means, as of any date, the percentage per annum set
forth below opposite the Senior Debt Rating on such date provided by S&P and
Moody’s:

Senior Debt Rating

 

Applicable Premium Rate

 

(S&P)

(Moody’s)

 

 

 

 

BBB+ or higher

Baa1 or higher

0.5315%

BBB

Baa2

0.6315%

BBB-

Baa3

0.7065%

BB+

Ba1

0.8815%

 

 

 

NYDOCS03/851836.9B

2

--------------------------------------------------------------------------------

 

BB

Ba2

1.1315%

BB- or lower

Ba3 or lower

1.3815%

 

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

“Assignee Lender” is defined in Section 11.11.1.

“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents to which it is a party and whose signatures and
incumbency shall have been certified to the Administrative Agent by the
Secretary or an Assistant Secretary of the Borrower.

“Borrower” is defined in the preamble.

“Borrowing” means Loans made on the same Business Day and pursuant to the
Borrowing Request in accordance with Section 2.1.

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City
or London or Helsinki, and if the applicable Business Day relates to the
Borrowing, an Interest Period, prepayment or conversion, in each case with
respect to any Loan bearing interest by reference to the LIBO Rate, on which
dealings in deposits in Dollars are carried on in the London interbank market.

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

“Closing Date” means the date of the funding of the Loans in accordance with
Section 2.3, which date shall be no later than July 31, 2008.

                 “Code” means the Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time.

 

NYDOCS03/851836.9B

3

--------------------------------------------------------------------------------

 

“Commitment” means, relative to any Lender, such Lender’s obligation to make a
Loan pursuant to Section 2.1.1.

“Commitment Amount” means, on any date, $530,000,000, as such amount shall be
reduced from time to time pursuant to Section 2.2.

“Commitment Fees” is defined in Section 3.3.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I.

“Dollar” and the sign “$” mean lawful money of the United States.

“Effective Date” is defined in Section 5.1.

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

“Event of Default” is defined in Section 8.1.

“Existing Debt” means the obligations of the Borrower or its Subsidiaries in
connection with the Bareboat Charterparty with respect to the vessel BRILLIANCE
OF THE SEAS dated July 5, 2002 between Halifax Leasing (September) Limited and
RCL (UK) LTD, and the replacement, extension, renewal or amendment of the
foregoing without increase in the amount or change in any direct or contingent
obligor of such obligations.

“Existing Group” means the following Persons: (a) A. Wilhelmsen AS., a Norwegian
corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.

                  “ FEC” means Finnish Export Credit Ltd., which is a Finnish
ultimately state-owned limited liability company assigned to, among other
things, administer the interest equalization scheme for officially supported
export credits and ship financing in accordance with the terms of

 

NYDOCS03/851836.9B

4

--------------------------------------------------------------------------------

 
of the Arrangement on Guidelines for Officially Supported Export Credits agreed
between the countries which are members of the Organization for Economic
Cooperation and Development, by virtue of the Finnish Act on the Interest
Equalization of Officially Supported Export Credit (1137/1996), and its
successors.

               “ FEC Break Costs” means any losses, costs or expenses which the
FEC Counterparty has incurred or will incur as a result of or in connection with
any reduction or termination of the FEC Interest Equalization on a date other
than its originally scheduled termination date.

“FEC CIRR Rate” means 4.77% per annum.

“FEC Cooperation Agreement” means the cooperation agreement including FEC
General Terms and Conditions entered into between FEC and Nordea Bank Finland
plc and dated July 17, 2006 (as amended from time to time) in relation to the
interest equalization transactions to be entered into by FEC and the FEC
Counterparty.

“FEC Counterparty” is defined in the preamble.

“FEC General Terms and Conditions” means the applicable general terms and
conditions of FEC in relation to interest equalization transactions entered into
by FEC.

“FEC Interest Equalization” means the interest rate hedging arrangements made
between FEC and the FEC Counterparty and in relation to the Tranche A Loans and
the Tranche B (Sub-Tranche 1) Loans in accordance with the FEC Interest
Equalization Documents.

“FEC Interest Equalization Documents” means the FEC Interest Equalization Offer,
each FEC ISDA Confirmation, the FEC ISDA Master Agreement, the FEC Cooperation
Agreement, all other related agreements and documents entered into between FEC
and the FEC Counterparty in relation to the Tranche A Loans and the Tranche B
(Sub-Tranche 1) Loans and/or on the basis of the FEC Interest Equalization
Offer, each as may be amended from time to time.

“FEC Interest Equalization Offer” means the interest equalization offer issued
by FEC in favor of the FEC Counterparty in relation to the Tranche A Loans and
the Tranche B (Sub-Tranche 1) Loans.

“FEC ISDA Confirmation” means the confirmation issued by the FEC Counterparty
and accepted by FEC in relation to each interest equalization transaction
entered into between the FEC Counterparty and FEC in relation to the Tranche A
Loans and the Tranche B (Sub-Tranche 1) Loans under the FEC Cooperation
Agreement and the FEC ISDA Master Agreement.

“FEC ISDA Master Agreement” means the ISDA Master Agreement and the ISDA
Schedule to the ISDA Master Agreement each entered into between Nordea Bank
Finland plc and FEC and dated as of July 17, 2006.

“FEC Payment Amount” is defined in Section 4.9(d).

                “ Federal Funds Rate” means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as

 

NYDOCS03/851836.9B

5

--------------------------------------------------------------------------------

 
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

               “Finnvera” means Finnvera plc, a Finnish limited liability
company established by law and operating as the official export credit agency in
Finland.

“Finnvera Guarantee” means the Buyer Credit Guarantee Agreement BC 36-05,
entered into between Finnvera and the Administrative Agent.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

(a)       net cash from operating activities (determined in accordance with
GAAP) for such period, as shown in the Borrower’s consolidated statement of cash
flow for such period, to

 

(b)

the sum of:

(i)        dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus

(ii)       scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

NYDOCS03/851836.9B

6

--------------------------------------------------------------------------------

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

“IEA Margin” means 0.40% per annum, receivable from FEC under the FEC Interest
Equalization Documents.

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) Indebtedness of others guaranteed by such
Person; (g) obligations of such Person in respect of surety bonds and similar
obligations; and (h) Hedging Instruments.

“Indemnified Liabilities” is defined in Section 11.4.

“Indemnified Parties” is defined in Section 11.4.

“Interest Payment Date” means any date on which interest is payable with respect
to Loans pursuant to clause (c) of Section 3.2.4.

“Interest Period” means, relative to any Loans, the period beginning on (and
including) the date on which such Loan is made pursuant to Section 2.3 and shall
end on (but exclude) the day which numerically corresponds to such date six
months thereafter or, if such month has no numerically corresponding day, on the
last Business Day of such month; provided that if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day (unless such next following Business Day
is the first Business Day of a calendar month, in which case such Interest
Period shall end on the Business Day next preceding the first Business Day of
such calendar month).

“Interest Subsidy” means the net payment by the FEC to the FEC Counterparty
pursuant to the FEC Interest Equalization.

“Investment” means, relative to any Person,

(a)       any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

 

NYDOCS03/851836.9B

7

--------------------------------------------------------------------------------

 

 

(b)

any ownership or similar interest held by such Person in any other Person.

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit E.

“Lenders” is defined in the preamble.

“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or Assumption Agreement or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the Loan of such Lender hereunder.

“LIBO Applicable Margin” means (a) in respect of Tranche A Loans, 0.09% per
annum and (b) in respect to Tranche B Loans, the Tranche B LIBO Applicable
Margin (as defined in the definition of “Applicable Margin”).

“LIBO Rate” means, relative to any Interest Period, the rate per annum of the
offered quotation for deposits in Dollars for delivery on the first day of such
Interest Period and for the duration thereof which appears on Reuters LIBOR01
Page at or about 11:00 a.m. (London time) two Business Days before the
commencement of such Interest Period; provided that:

(a)       subject to Section 3.2.5, if no such offered quotation appears on
Reuters LIBOR01 Page at the relevant time, the LIBO Rate shall be the rate per
annum certified by the Administrative Agent to be the average of the rates
quoted by the Reference Lenders as the rate at which each of the Reference
Lenders was (or would have been) offered deposits of Dollars by prime banks in
the London interbank eurocurrency market in an amount approximately equal to the
amount of each such Reference Lender’s Loan for the relevant Borrowing and for a
period approximately equal to such Interest Period; and

(b) for the purposes of determining the post-maturity rate of interest under
Section 3.2.3, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

“Loan” is defined in Section 2.1.1.

“Loan Documents” means this Agreement, the Notes, if any, the Finnvera Guarantee
and the FEC Interest Equalization Documents.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent, any Lender or
the FEC Counterparty under or in

 

NYDOCS03/851836.9B

8

--------------------------------------------------------------------------------




connection with the this Agreement or the Notes or (c) the ability of the
Borrower to perform its payment Obligations under the Loan Documents to which it
is a party.

                “Material Litigation” is defined in Section 6.8.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);

 

(a)

all cash on hand of the Borrower and its Subsidiaries; plus

 

(b)

all Cash Equivalents.

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

“New Financings” means proceeds from:

(a)       borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and under the Credit
Agreement dated as of March 27, 2003, as amended and restated or otherwise
amended, among the Borrower, the lenders parties thereto and Citibank, N.A., as
administrative agent; and

 

(b)

the issuance and sale of equity securities.

“Nordea” is defined in the preamble.

“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.5 in substantially the form of
Exhibit A hereto (as such promissory note may be amended, endorsed or otherwise
modified from time to time), evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from the outstanding Loan made by such Lender,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.

“Organic Document” means, relative to the Borrower, its certificate of
incorporation and its by-laws.

"Participant” is defined in Section 11.11.2.

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is,

 

NYDOCS03/851836.9B

9

--------------------------------------------------------------------------------

 

along with the Borrower, a member of a Controlled Group, may have liability,
including any liability by reason of being deemed to be a contributing sponsor
under section 4069 of ERISA.

                 “Percentage” means, relative to any Lender, the percentage set
forth opposite its signature hereto or as set forth in the applicable Lender
Assignment Agreement, as such percentage may be adjusted from time to time
pursuant to Section 4.8 or pursuant to Lender Assignment Agreement(s) executed
by such Lender and its Assignee Lender(s) and delivered pursuant to Section
11.11.1.

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Prepayment Event” is defined in Section 9.1.

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

“Purchased Vessel” is defined in the third recital.

“Reference Lenders” means Nordea, Skandinaviska Enskilda Banken AB and The Royal
Bank of Scotland plc and includes each replacement Reference Lender appointed by
the Administrative Agent pursuant to Section 3.2.5.

“Required Lenders” means, at any time, Lenders that, in the aggregate, hold a
majority of the aggregate unpaid principal amount of the Loans or, if no such
principal amount is then outstanding, Lenders that in the aggregate hold a
majority of the Commitments, provided that so long as Eksportfinans ASA or any
of its Affiliates (or Finnvera as successor to Eksportfinans ASA or any of its
Affiliates) hold a majority of the aggregate principal amount of the Loans or
have a majority of the Commitments, “Required Lenders” means Lenders that, in
the aggregate hold more than 66 2/3% of the aggregate unpaid principal amount of
the Loans or, if no such principal amount is then outstanding, Lenders that in
the aggregate have more than 66 2/3% of the Commitments and shall in either case
described in this proviso include at least two Tranche B Lenders.

“Reuters LIBOR01 Page” means the display designated as “LIBOR01 Page” on the
Reuters Service (or such other page as may replace LIBOR01 Page on that service
or such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for deposits in Dollars).

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Tranche B Loans as given by Moody’s and S&P or (b)
in the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).
Each

 

 

NYDOCS03/851836.9B

10

--------------------------------------------------------------------------------

 

change in the Senior Debt Rating shall be effective as of the date of such
change. For purposes of the foregoing:

 

(a) if at any time the Senior Debt Rating provided by Moody’s differs from the
Senior Debt Rating provided by S&P by one level, the Applicable Margin and the
Applicable Premium Rate shall be the percentage per annum set forth opposite the
higher of such two Senior Debt Ratings;

(b) if at any time the Senior Debt Rating provided by Moody’s differs from the
Senior Debt Rating provided by S&P by more than one level, the Applicable Margin
and the Applicable Premium Rate shall be the percentage per annum set forth
opposite the rating one level below the higher of such two Senior Debt Ratings;

(c) if at any time a Senior Debt Rating is provided by one of but not both
Moody’s and S&P, the Applicable Margin and the Applicable Premium Rate shall be
determined by reference to the Senior Debt Rating provided by the agency which
gives such rating; and

(d) if at any time no Senior Debt Rating is provided by Moody’s and no Senior
Debt Rating is provided by S&P, the Applicable Margin and the Applicable Premium
Rate shall be the percentage per annum set forth opposite the Senior Debt
Ratings of BB- or lower and Ba3 or lower unless (i) within 21 days of being
notified by the Administrative Agent that both Moody’s and S&P have ceased to
give a Senior Debt Rating, the Borrower has obtained from at least one of such
agencies a private implied rating for its senior debt or (ii) having failed to
obtain such private rating within such 21-day period, the Borrower, the Tranche
B Lenders and Finnvera shall have agreed within a further 15-day period (during
which period the Borrower and the Administrative Agent shall consult in good
faith to find an alternative method of providing an implied rating of the
Borrower’s senior debt) on an alternative rating method, which agreed
alternative shall apply for the purposes of this Agreement.

“Stated Maturity Date” means the seventh anniversary of the Closing Date.

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

“Taxes” is defined in Section 4.6.

 

 

NYDOCS03/851836.9B

11

--------------------------------------------------------------------------------

 

“Tranche A CIRR Applicable Margin” is defined in the definition of “Applicable
Margin”.

“Tranche A Commitment Amount” means, on any date, $300,000,000, as such amount
shall be reduced from time to time pursuant to Section 2.2.

“Tranche A Contracted Rate” is defined in Section 3.2.6.

“Tranche A Lenders” means the Lenders identified as Tranche A Lenders on the
signature pages hereof and their respective successors and assigns.

“Tranche A Loan” is defined in Section 2.1.1.

“Tranche B CIRR Applicable Margin” is defined in the definition of “Applicable
Margin”.

“Tranche B Commitment Amount” means, on any date, $230,000,000, as such amount
shall be reduced from time to time pursuant to Section 2.2.

“Tranche B Contracted Rate” is defined in Section 3.2.7.

“Tranche B Lenders” means the Lenders identified as Tranche B Lenders on the
signature pages hereof and their respective successors and assigns.

“Tranche B Loan” is defined in Section 2.1.1, and includes both Tranche B
(Sub-Tranche 1) Loans and Tranche B (Sub-Tranche 2) Loans.

“Tranche B (Sub-Tranche 1) Loan” means the portion of the Tranche B Loans set
forth under the heading “Sub-Tranche 1” on Schedule II, as to which the
aggregate principal amount on the Closing Date shall not exceed $200,000,000.

“Tranche B (Sub-Tranche 2) Loan” means the portion of the Tranche B Loans set
forth under the heading “Sub-Tranche 2” on Schedule II, as to which the
aggregate principal amount on the Closing Date shall not exceed $30,000,000.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note,

 

 

NYDOCS03/851836.9B

12

--------------------------------------------------------------------------------

 

Borrowing Request, notice and other communication delivered from time to time in
connection with this Agreement or the Notes.

 

SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any Note shall be interpreted,
all accounting determinations and computations hereunder or thereunder
(including under Section 7.2.4) shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared, in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied (or, if not consistently applied, accompanied by details of
the inconsistencies); provided that if, as a result of any change in GAAP or in
the interpretation thereof after the date of the financial statements referred
to in Section 6.6, there is a change in the manner of determining any of the
items referred to herein that are to be determined by reference to GAAP, and the
effect of such change would (in the reasonable opinion of the Borrower or the
Administrative Agent) be such as to affect the basis or efficacy of the
covenants contained in Section 7.2.4 in ascertaining the financial condition of
the Borrower or the consolidated financial condition of the Borrower and its
Subsidiaries and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate such change
occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then such item shall for the purposes of such Sections of
this Agreement continue to be determined in accordance with GAAP relating
thereto as GAAP were applied immediately prior to such change in GAAP or in the
interpretation thereof until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES

SECTION 2.1. Commitments. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make a Loan
pursuant to the Commitments described in this Section 2.1.

SECTION 2.1.1. Commitment of Each Lender. On the Closing Date and subject to the
additional conditions set forth in Section 5.3, each Tranche A Lender will make
a loan (relative to such Lender, its “Tranche A Loan”) to the Borrower equal to
such Lender’s Percentage of the aggregate amount of the Borrowing requested by
the Borrower to be made on such day. On the Closing Date, each Tranche B Lender
will make a loan (relative to such Lender, its “Tranche B Loan”, the Tranche A
Loans and the Tranche B Loans are, collectively, the “Loans”) to the Borrower
equal to such Lender’s Percentage of the aggregate amount of the Borrowing
requested by the Borrower to be made on such day. The commitment of each Lender

 

 

NYDOCS03/851836.9B

13

--------------------------------------------------------------------------------

 

described in this Section 2.1.1 is herein referred to as its “Commitment”. Any
amount of the Loans that are prepaid or repaid may not be reborrowed.

 

SECTION 2.1.2. FEC. The parties hereto acknowledge the benefit of the FEC
Interest Equalization and the commercial impact that the terms of the FEC
Interest Equalization Documents have on the terms of this Agreement.

The parties hereto unconditionally and irrevocably agree that if the FEC
Interest Equalization is for whatever reason, in whole or in part, suspended,
terminated, cancelled or ceases to be available for whatever reason or the FEC
Interest Equalization Documents cease to be in full force and effect for
whatever reason, that the Loans will be provided to the Borrower on a LIBO Rate
basis.

The parties hereto acknowledge that, pursuant to the FEC Interest Equalization
Documents, FEC has the right to terminate the payment of any Interest Subsidy
and the right to terminate the FEC Interest Equalization if (a) the Borrower has
used the proceeds of the Loans for a purpose other than the purpose agreed in
the FEC Interest Equalization Documents; (b) the Borrower has, in connection
with the application for (i) the FEC Interest Equalization Offer or (ii) the
Loans, provided incorrect information in an essential part of the application
for a credit equalization offer or agreement or failed to disclose matters that
have an essential impact on the approval of FEC Interest Equalization
Transaction; or (c) the Loans are transferred to a new borrower or the Purchased
Vessel is transferred to a new owner without the consent of FEC (subject to the
consent of the Finnish Ministry of Trade and Industry.

The parties hereto acknowledge and agree that if FEC terminates the payment of
any Interest Subsidy pursuant to clause (a) or (b) in the immediately preceding
paragraph, the Borrower is obligated to pay FEC upon FEC’s demand the amounts of
Interest Subsidy together with interest, all amounts as more specifically set
out in the FEC Cooperation Agreement and Section 6 b of the Finnish Act on
Interest Equalization on Officially Supported Export and Ship Credits
(1137/1996, as amended).

The parties hereto further acknowledge and agree that FEC may terminate the
payment of any Interest Subsidy if (x) the Borrower fails to use its
commercially reasonable efforts to co-operate and assist the Administrative
Agent and the FEC Counterparty with respect to any obligations the FEC
Counterparty may have under or in connection with the FEC Interest Equalization
Documents, as so reasonably requested by the Administrative Agent or the FEC
Counterparty or (y) the Borrower fails to use its commercially reasonable
efforts to consent to amend this Agreement if such amendments are required by
FEC or the FEC Interest Equalization Documents. The Administrative Agent shall
provide an explanation from FEC as to the need for such amendments provided that
FEC has provided such explanation to the Administrative Agent.

SECTION 2.1.3. Finnvera Guarantee.

(a) Separate Agreement. The Borrower agrees and acknowledges that the Finnvera
Guarantee is a separate arrangement from this Agreement and the Borrower shall
not have any right or recourse against any Tranche A Lender or the
Administrative Agent in respect of or arising by reason of any payment made by
Finnvera to any Tranche A Lender or the Administrative Agent pursuant to the
Finnvera Guarantee.

 

NYDOCS03/851836.9B

14

--------------------------------------------------------------------------------

 

(b) Obligations. The Borrower acknowledges that its liability to pay in full any
sum under this Agreement is totally independent from and in no way conditional
upon performance by Aker Yards Oy of its obligations under the construction
contract for the Purchased Vessel or under any agreement related thereto and
shall not be affected in any way by any claim which the Borrower may have or may
consider that it has against Aker Yards Oy.

(c) Authorization to Act on Instructions. The Borrower agrees that the
Administrative Agent may act on the instructions of Finnvera in relation to this
Agreement, provided that the Administrative Agent shall remain responsible for
such actions to the extent contemplated by this Agreement.

(d) No Claims against the Administrative Agent. The Borrower agrees that in case
of any payment to the Tranche A Lenders or the Administrative Agent pursuant to
the Finnvera Guarantee, Finnvera shall, in addition to any other rights which it
may have under the Finnvera Guarantee or otherwise, have full rights of
subrogation against the Borrower and the Borrower shall have no claims
whatsoever in respect of any loss, damage or expense suffered or incurred by it
against the Administrative Agent as a result of such payment by Finnvera.

(e) Amendments to Finnvera Guarantee. The Administrative Agent agrees that, so
long as the Loans have not been accelerated in accordance with Article VIII or
required to be prepaid in accordance with Section IX, the Administrative Agent
shall not agree to any amendment, waiver or other modification of the Finnvera
Guarantee unless the Borrower has approved such action in writing, provided that
in no event shall any amendment, waiver or other modification of the Finnvera
Guarantee, directly or indirectly, adversely affect the Borrower unless the
Borrower has approved such action in writing.

SECTION 2.2. Reduction of Commitment Amount. The Commitment Amount is subject to
reduction from time to time pursuant to this Section 2.2.

SECTION 2.2.1. Optional. The Borrower may, from time to time on any Business Day
occurring prior to the Closing Date, voluntarily reduce the Commitment Amount;
provided that all such reductions shall be made pro rata among the Lenders and
shall require at least three Business Days’ prior notice to the Administrative
Agent and be permanent, and any partial reduction of the Commitment Amount shall
be in a minimum amount of $10,000,000 and in a multiple of $1,000,000.

SECTION 2.2.2. Mandatory. On and after the Closing Date, after giving effect to
the Borrowing made on such date, the Commitment Amount shall be zero.

SECTION 2.3. Borrowing Procedure. By delivering the Borrowing Request to the
Administrative Agent on or before 11:00 a.m., New York time, on a Business Day,
the Borrower may irrevocably request, on not less than three Business Days’
notice, that the Borrowing be made. On the terms and subject to the conditions
of this Agreement, the Borrowing shall be made on the Business Day specified in
the Borrowing Request. On or before 11:00 a.m., New York time, on the Business
Day specified in the Borrowing Request, each Lender shall, without any set-off
or counterclaim, deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders.

 

 

NYDOCS03/851836.9B

15

--------------------------------------------------------------------------------

 
To the extent funds are so received from the Lenders, the Administrative Agent
shall, without any set-off or counterclaim, make such funds available to the
Borrower on the Business Day specified in the Borrowing Request by wire transfer
of same day funds to the accounts the Borrower shall have specified in its
Borrowing Request. No Lender’s obligation to make a Loan shall be affected by
any other Lender’s failure to make a Loan.
 

SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its Loan hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such Loan; provided that such Loan shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.

SECTION 2.5. Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from the Loan owing to such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder in respect of Loans. The Borrower agrees
that upon notice by any Lender to the Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Loan owing to, or to be made by, such Lender, the
Borrower shall promptly execute and deliver to such Lender a Note payable to the
order of such Lender in a principal amount equal to the greater of the
Commitment of, or the principal amount of the Loan owing to, such Lender.

(b)       The Administrative Agent shall maintain a register (the “Register”)
which shall include recordation of (i) the date and amount of the Borrowing made
hereunder, (ii) the terms of each Lender Assignment Agreement delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender’s share thereof.

(c)       Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1. Repayments and Prepayments. The Borrower shall repay the Loans in
fourteen equal semi-annual installments on the last day of each Interest Period,
as set forth on Schedule II hereto.

 

NYDOCS03/851836.9B

16

--------------------------------------------------------------------------------

 

In addition, the Borrower

(a) may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loans; provided
that

(i)        any such prepayment shall be made pro rata among all Loans and
applied in forward order of maturity, inverse order of maturity or ratably among
all remaining installments, as the Borrower shall designate to the
Administrative Agent, except, that (A) if the Borrower has received a notice in
respect of the Finnvera Guarantee (x) that a Prepayment Event of the type
described in Section 9.1.9 has occurred or is reasonably likely to occur or (y)
pursuant to Section 3.1.2 of the Finnvera Guarantee, the Borrower may prepay the
Tranche A Loans without making any prepayments in respect of the Tranche B
Loans, (B) the Borrower may designate whether the portion of such prepayment
applicable to the Tranche B Loans shall be applied to the Tranche B (Sub-Tranche
1) Loans or the Tranche B (Sub-Tranche 2) Loans or any combination thereof and
(C) the Borrower may at any time prior to the application of the proceeds of the
Loans to the purchase price of the Purchased Vessel prepay the Tranche A Loans
without making any prepayments in respect of the Tranche B Loans;

(ii)       all such voluntary prepayments shall require at least three Business
Days (or, if such prepayment is to be made on the last day of an Interest Period
for the Loans, two Business Days) prior written notice to the Administrative
Agent; and

(iii)      all such voluntary partial prepayments shall be in an aggregate
minimum amount of $10,000,000 and a multiple of $1,000,000 (or the remaining
amount of the Loans being prepaid); and

(b) shall, immediately upon any acceleration of the Stated Maturity Date of the
Loans pursuant to Section 8.2 or 8.3 or the mandatory repayment of the Loans
pursuant to Section 9.2, repay all Loans.

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4, provided that any
prepayment under this Agreement shall be made subject to payment by the Borrower
to the Administrative Agent (for the account of the FEC Counterparty) of any FEC
Break Costs on written demand by the FEC Counterparty, which demand shall set
forth the amount of the FEC Break Costs and reasonably detailed calculations
thereof.

SECTION 3.2. Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.

SECTION 3.2.1. Rates Payable by the Borrower. (a) At all times while the FEC
Interest Equalization is in effect (or has been terminated as a result of gross
negligence or willful misconduct on the part of the FEC Counterparty), the
Borrower shall pay interest on the Tranche A Loans at a rate per annum during
each Interest Period equal to the sum of the FEC CIRR Rate plus the Tranche A
CIRR Applicable Margin.

 

NYDOCS03/851836.9B

17

--------------------------------------------------------------------------------

 

(b)       At all times while the FEC Interest Equalization is in effect (or has
been terminated as a result of gross negligence or willful misconduct on the
part of the FEC Counterparty), the Borrower shall pay interest on the Tranche B
(Sub-Tranche 1) Loans at a rate per annum during each Interest Period equal to
the sum of the FEC CIRR Rate plus the Tranche B CIRR Applicable Margin.

(c)       At all times while the FEC Interest Equalization is not in effect
(other than as a result of gross negligence or willful misconduct on the part of
the FEC Counterparty), the Borrower shall pay interest on the Tranche A Loans at
a rate per annum during each Interest Period equal to the sum of the LIBO Rate
for such Interest Period plus the LIBO Applicable Margin.

(d)       At all times while the FEC Interest Equalization is not in effect
(other than as a result of gross negligence or willful misconduct on the part of
the FEC Counterparty), the Borrower shall pay interest on the Tranche B
(Sub-Tranche 1) Loans at a rate per annum during each Interest Period equal to
the sum of the LIBO Rate for such Interest Period plus the LIBO Applicable
Margin.

(e)       At all times, the Borrower shall pay interest on the Tranche B
(Sub-Tranche 2) Loans at a rate per annum during each Interest Period equal to
the sum of the LIBO Rate for such Interest Period plus the LIBO Applicable
Margin.

(f)        All Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Loan.

(g)       All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

SECTION 3.2.2. Rates Payable to the Lenders. (a) Upon receipt of the applicable
funds from the Borrower and/or under the FEC Interest Equalization, the
Administrative Agent shall pay interest on the Tranche A Loans to the Tranche A
Lenders at a rate per annum during each Interest Period equal to the sum of the
LIBO Rate for such Interest Period plus the LIBO Applicable Margin.

(b)       Upon receipt of the applicable funds from the Borrower and/or under
the FEC Interest Equalization, the Administrative Agent shall pay interest on
the Tranche B Loans to the Tranche B Lenders at a rate per annum during each
Interest Period equal to the sum of the LIBO Rate for such Interest Period plus
the LIBO Applicable Margin.

SECTION 3.2.3. Post-Maturity Rates. After the date any principal amount of any
Loan is due and payable (whether on the maturity, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of

 

 

NYDOCS03/851836.9B

18

--------------------------------------------------------------------------------

 

manifest error) to be equal to the sum of (a) the rate of interest applicable to
Loans at such time pursuant to Section 3.2.1 above plus (b) 2% per annum.

SECTION 3.2.4. Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

 

(a)

on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan (but only on the principal so paid or prepaid);

 

(c)

on the last day of each Interest Period; and

(d) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any Note after the date such amount is due and payable (whether on
maturity, upon acceleration or otherwise) shall be payable upon demand.

SECTION 3.2.5. Interest Rate Determination; Replacement Reference Lenders. Each
Reference Lender agrees to furnish to the Administrative Agent timely
information for the purpose of determining the LIBO Rate in the event that no
offered quotation appears on Reuters LIBOR01 Page and the LIBO Rate is to be
determined by reference to quotations supplied by the Reference Lenders. If any
one or more of the Reference Lenders shall fail to furnish in a timely manner
such information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender). If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender hereunder.
The Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the LIBO Rate made by reference to quotations of interest rates
furnished by Reference Lenders.

SECTION 3.2.6. Tranche A Loan Interest Indemnity. If Section 3.2.1(a) applies
and the interest rate received in respect of the Tranche A Loans (taking into
account any interest payment (including, without limitation, the IEA Margin)
made by FEC pursuant to the FEC Interest Equalization) is less than the rate per
annum determined by the Administrative Agent to be the sum of the LIBO Rate for
such Interest Period plus the Tranche A CIRR Applicable Margin plus the IEA
Margin (such rate per annum being the “Tranche A Contracted Rate”), then the
Borrower will fully indemnify each Tranche A Lender and the Administrative Agent
on demand by the Administrative Agent to the extent of what would have been
received by applying the Tranche A Contracted Rate, but only to the extent that
there is no duplication with any other amounts payable hereunder.

 

NYDOCS03/851836.9B

19

--------------------------------------------------------------------------------

 

SECTION 3.2.7. Tranche B (Sub-Tranche 1) Loan Interest Indemnity. If Section
3.2.1(b) applies and the interest rate received in respect of the Tranche B
(Sub-Tranche 1) Loans (taking into account any interest payment (including,
without limitation, the IEA Margin) made by FEC pursuant to the FEC Interest
Equalization) is less than the rate per annum determined by the Administrative
Agent to be the sum of the LIBO Rate for such Interest Period plus the Tranche B
CIRR Applicable Margin plus the IEA Margin (such rate per annum being the
“Tranche B Contracted Rate”), then the Borrower will fully indemnify each
Tranche B Lender on demand by the Administrative Agent to the extent of what
would have been received by applying the Tranche B Contracted Rate, but only to
the extent that there is no duplication with any other amounts payable
hereunder.

SECTION 3.3. Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender and FEC a commitment fee (the “Commitment
Fees”) on the daily unused portion of the Commitment Amount, for the period
commencing on the Effective Date and continuing through the Closing Date, as set
forth below:

(a) The Commitment Fees payable to the Tranche A Lenders shall be payable by the
Borrower on the Closing Date and shall be in an amount equal to the product of
0.045% per annum, multiplied by the daily unused portion of the Tranche A
Commitment Amount, multiplied by the actual number of days elapsed from the
Effective Date to the Closing Date, divided by 360. The Commitment Fees payable
to the Tranche B Lenders shall be payable by the Borrower on the Closing Date
and shall be in an amount equal to the product of a rate per annum equal to one
half of the LIBO Applicable Margin in effect from time to time, multiplied by
the daily unused portion of the Tranche B Commitment Amount, multiplied by the
actual number of days elapsed from the Effective Date to the Closing Date,
divided by 360. Each payment of Commitment Fee to the Lenders shall be allocated
by the Administrative Agent on the basis of each Lender’s Percentage of the
unused portion of the Commitment Amount for the actual number of days elapsed.

(b) The Commitment Fee payable to FEC shall be payable by the Borrower on the
Closing Date and shall be in an amount equal to the product of 0.10% per annum,
multiplied by the daily unused portion of the Commitment Amount, multiplied by
the actual number of days elapsed from the Effective Date to the Closing Date,
divided by 360.

SECTION 3.4. Finnvera Guarantee Premiums. The premiums on the Finnvera Guarantee
shall accrue and be payable in accordance with this Section 3.4.

(a)       At all times while the FEC Interest Equalization is in effect, the
Administrative Agent shall apply a portion of the interest paid by the Borrower
and/or under the FEC Interest Equalization in respect of the Tranche A Loans to
pay the premium on the Finnvera Guarantee to Finnvera semi-annually in arrears
on the last day of each Interest Period for such Loans in an amount equal to the
product of the Applicable Premium Rate and the daily outstanding principal
amount of the Tranche A Loans, multiplied by the actual number of days elapsed,
divided by 360.

 

NYDOCS03/851836.9B

20

--------------------------------------------------------------------------------

 

(b)       At all times while the FEC Interest Equalization is not in effect, the
Borrower shall pay to the Administrative Agent semi-annually in arrears on the
last day of each Interest Period for each Tranche A Loan an amount equal to the
product of the Applicable Premium Rate and the daily outstanding principal
amount of the Tranche A Loans, multiplied by the actual number of days elapsed,
divided by 360. The Administrative Agent shall pay the premium on the Finnvera
Guarantee to Finnvera semi-annually in arrears on the last day of each Interest
Period for such Loans.

ARTICLE IV

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 4.1. LIBO Rate Lending Unlawful. If the introduction of or any change in
or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority having jurisdiction over such Lender asserts that
it is unlawful, for such Lender to make, continue or maintain any Loan bearing
interest at a rate based on the LIBO Rate, the obligations of such Lender to
make, continue or maintain any Loan bearing interest at a rate based on the LIBO
Rate shall, upon notice thereof to the Borrower, the Administrative Agent and
each other Lender, forthwith be suspended until the circumstances causing such
suspension no longer exist, provided that such Lender’s obligation to make,
continue and maintain its Loan hereunder shall be automatically converted into
an obligation to make, continue and maintain a Loan bearing interest at a rate
to be negotiated between such Lender and the Borrower that is the equivalent of
the sum of the LIBO Rate for the relevant Interest Period plus the LIBO
Applicable Margin or, if such negotiated rate is not agreed upon by the Borrower
and such Lender within fifteen Business Days, a rate equal to the Federal Funds
Rate from time to time in effect plus the LIBO Applicable Margin.

SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to the Reference Lenders in their relevant market; or

(b) by reason of circumstances affecting the Reference Lenders’ relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate Loans,

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate to be substituted for those which would otherwise have applied under this
Agreement. If the Borrower, the Lenders and the Administrative Agent are unable
to agree upon an interest rate (or rates) prior to the date occurring fifteen
Business Days after the giving of such Determination Notice, the interest rate
payable to the Lenders to take effect at the end of the Interest Period current
at the date of the Determination Notice shall be equal to the sum of the LIBO
Applicable Margin plus the Federal Funds Rate in effect from time to time.

 

NYDOCS03/851836.9B

21

--------------------------------------------------------------------------------

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If a change in any applicable
treaty, law, regulation or regulatory requirement or in the interpretation
thereof or in its application to the Borrower, or if compliance by any Lender
with any applicable direction, request, requirement or guideline (whether or not
having the force of law) of any governmental or other authority insofar as it
may be changed or imposed after the date hereof, shall:

(a) subject any Lender to any taxes, levies, duties, charges, fees, deductions
or withholdings of any nature with respect to its Commitment or any part thereof
(or in the case of the FEC Counterparty for purposes of Section 11.4(b), with
respect to any payment made or received pursuant to the Loan Documents) imposed,
levied, collected, withheld or assessed by any jurisdiction or any political
subdivision or taxing authority thereof (other than taxation on overall net
income and, to the extent such taxes are described in Section 4.6, withholding
taxes); or

(b) change the basis of taxation to any Lender (other than a change in taxation
on the overall net income of such Lender) of payments of principal or interest
or any other payment due or to become due pursuant to this Agreement (or in the
case of the FEC Counterparty for purposes of Section 11.4(b), the Loan
Documents); or

(c) impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the reserve costs described in Section 4.7) or other
banking or monetary controls or requirements which affect the manner in which a
Lender shall allocate its capital resources to its obligations hereunder (or in
the case of the FEC Counterparty for purposes of Section 11.4(b), under the Loan
Documents) or require the making of any special deposits against or in respect
of any assets or liabilities of, deposits with or for the account of, or loans
by, any Lender (provided that such Lender shall, unless prohibited by law,
allocate its capital resources to its obligations hereunder in a manner which is
consistent with its present treatment of the allocation of its capital
resources); or

(d) impose on any Lender any other condition affecting its Commitment (or in the
case of the FEC Counterparty for purposes of Section 11.4(b), its obligations
under the Loan Documents),

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its Loan or maintaining its Commitment or any part thereof
(or in the case of the FEC Counterparty for purposes of Section 11.4(b),
performing its obligations under or in connection with the Loan Documents), (ii)
to reduce the amount of any payment received by such Lender or its effective
return hereunder or on its capital or (iii) to cause such Lender to make any
payment or to forego any return based on any amount received or receivable by
such Lender hereunder, then and in any such case if such increase or reduction
in the opinion of such Lender materially affects the interests of such Lender,
(A) the Lender concerned shall (through the Administrative Agent) notify the
Borrower of the occurrence of such event and use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Lending Office if the making of such a designation would avoid the
effects of such law, regulation or regulatory requirement or any change therein
or in the interpretation thereof and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender and (B) the Borrower
shall forthwith upon demand pay to the Administrative Agent for the account of

 

 

NYDOCS03/851836.9B

22

--------------------------------------------------------------------------------

 

such Lender such amount as is necessary to compensate such Lender for such
additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment. Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is the
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender does business. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.

 

SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss or
expense by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Loan as a LIBO Rate Loan as a result of:

(a) any conversion or repayment or prepayment of the principal amount of any
Loans on a date other than the scheduled last day of an Interest Period, whether
pursuant to Section 3.1 or otherwise; or

(b) any Loans not being made in accordance with the Borrowing Request therefor
due to the fault of the Borrower or as a result of any of the conditions
precedent set forth in Article V not being satisfied,

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

SECTION 4.5. Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority increases the amount of capital required to be maintained
by any Lender or any Person controlling such Lender, and the rate of return on
its or such controlling Person’s capital as a consequence of its Commitment or
the Loan made by such Lender (or in the case of the FEC Counterparty for
purposes of Section 11.4(b), its obligations under the Loan Documents) is
reduced to a level below that which such Lender or such

 

 

NYDOCS03/851836.9B

23

--------------------------------------------------------------------------------

 

controlling Person would have achieved but for the occurrence of any such change
in circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return. Any such notice shall
(i) describe in reasonable detail the capital adequacy requirements which have
been imposed, together with the approximate date of the effectiveness thereof,
(ii) set forth the amount of such lowered return, (iii) describe the manner in
which such amount has been calculated, (iv) certify that the method used to
calculate such amount is such Lender’s standard method of calculating such
amount, (v) certify that such request for such additional amounts is consistent
with its treatment of other borrowers that are subject to similar provisions and
(vi) certify that, to the best of its knowledge, such change in circumstances is
of general application to the commercial banking industry in the jurisdictions
in which such Lender does business. In determining such amount, such Lender may
use any method of averaging and attribution that it shall, subject to the
foregoing sentence, deem applicable. Each Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such a
designation would avoid such reduction in such rate of return and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than six months prior to the date that
such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to claim compensation therefor.

 

SECTION 4.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Loans and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction (such non-excluded items being
called “Taxes”). In the event that any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will:

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

 

NYDOCS03/851836.9B

24

--------------------------------------------------------------------------------

 

(b) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

(c) pay to the Administrative Agent for the account of the Lenders or the FEC
Counterparty such additional amount or amounts as is necessary to ensure that
the net amount actually received by each Lender or the FEC Counterparty will
equal the full amount such Lender or the FEC Counterparty would have received
had no such withholding or deduction been required.

Moreover, if any Taxes are directly asserted against the Administrative Agent,
any Lender or the FEC Counterparty with respect to any payment received or paid
by the Administrative Agent, such Lender or the FEC Counterparty hereunder or
under or in connection with any other Loan Document, the Administrative Agent,
such Lender or the FEC Counterparty may pay such Taxes and the Borrower will
promptly pay such additional amounts (including any penalties, interest or
expenses) as is necessary in order that the net amount received by such person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such person would have received had not such Taxes been
asserted.

Any Person claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office
or, in the case of the FEC Counterparty but subject to the approval of FEC if
the FEC Interest Equalization is then in effect, its location of operations, if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Person, be otherwise disadvantageous to such Person.

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders or the FEC Counterparty, the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lenders and the
FEC Counterparty for any incremental withholding Taxes, interest or penalties or
expenses that may become payable by any Lender or the FEC Counterparty as a
result of any such failure (so long as such amount did not become payable as a
result of the failure of such Lender or the FEC Counterparty to provide timely
notice to the Borrower of the assertion of a liability related to the payment of
Taxes). For purposes of this Section 4.6, a distribution hereunder by the
Administrative Agent or any Lender or the FEC Counterparty to or for the account
of any Lender or the FEC Counterparty shall be deemed a payment by the Borrower.

              If any Lender or the FEC Counterparty is entitled to any refund,
credit, deduction or other reduction in tax by reason of any payment made by the
Borrower in respect of any tax under this Section 4.6 or by reason of any
payment made by the Borrower pursuant to Section 4.3, such Lender or the FEC
Counterparty shall use reasonable efforts to obtain such refund, credit,
deduction or other reduction and, promptly after receipt thereof (and, in the
case of any such credit, utilization thereof), will pay to the Borrower such
amount (plus any interest received by such Lender or the FEC Counterparty in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender or the FEC Counterparty of such part of such
refund, credit, deduction or reduction as such Lender or the FEC Counterparty

 

NYDOCS03/851836.9B

25

--------------------------------------------------------------------------------


reasonably determines is allocable to such tax or such payment, less
out-of-pocket expenses incurred by such Lender or the FEC Counterparty, provided
that no Lender or the FEC Counterparty shall be obligated to disclose to the
Borrower any information regarding its tax affairs or tax computations.
 

Each Lender (and each Participant) that is organized under the laws of a
jurisdiction other than the United States agrees with the Borrower and the
Administrative Agent that it will (a) provide to the Administrative Agent and
the Borrower an appropriately executed copy of Internal Revenue Service Form
W-8ECI certifying that any payments made to or for the benefit of such Lender or
such Participant are effectively connected with a trade or business in the
United States (or, alternatively, Internal Revenue Service Form W-8BEN, but only
if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender or
Participant, on or prior to the date of the relevant assignment or
participation), and (b) notify the Administrative Agent and the Borrower if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects. For any period with respect
to which a Lender (or Participant) has failed to provide the Borrower with the
foregoing forms (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required hereunder) such Lender (or Participant) shall not
be entitled to the benefits of this Section 4.6 with respect to Taxes imposed by
reason of such failure.

SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall pay to each Lender on the last
day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for each Loan for each day during
such Interest Period:

(i)        the principal amount of such Loan outstanding on such day; and

(ii)       the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Loan for such
Interest Period as provided in this Agreement (less the LIBO Applicable Margin)
and the denominator of which is one minus any increase after the Effective Date
in the effective rate (expressed as a decimal) at which such reserve
requirements are imposed on such Lender minus (y) such numerator; and

 

(iii)

1/360.

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

NYDOCS03/851836.9B

26

--------------------------------------------------------------------------------

 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 4.8. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 4.3, 4.4, 4.5, 4.6 or 4.7, the
Borrower shall be entitled at any time (so long as no Default and no Prepayment
Event shall have occurred and be continuing) within 180 days after receipt of
notice from such Lender of such required payment to (a) terminate such Lender’s
Commitment and such Lender’s right to receive any Commitment Fee accruing after
such termination and that portion of the Commitment Amount represented by such
Lender’s Commitment (whereupon the Percentages of each other Lender shall
automatically be adjusted to an amount equal to each such Lender’s ratable share
of the remaining Commitment Amount), (b) prepay the affected portion of such
Lender’s Loan in full, together with accrued interest thereon through the date
of such prepayment (provided that the Borrower shall not prepay any such Lender
pursuant to this clause (b) without replacing such Lender pursuant to the
following clause (c) until a 30-day period shall have elapsed during which the
Borrower and the Administrative Agent shall have attempted in good faith to
replace such Lender), and/or (c) replace such Lender with another bank
reasonably acceptable to the Administrative Agent, provided that (i) each such
assignment shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement and (ii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Assignee Lenders in an
aggregate amount at least equal to the outstanding principal amount of the Loan
owing to such Lender, together with accrued interest thereon to the date of
payment of such principal amount and all other amounts payable to such Lender
under this Agreement. Each Lender represents and warrants to the Borrower that,
as of the date of this Agreement (or, with respect to any Lender not a party
hereto on the date hereof, on the date that such Lender becomes a party hereto),
there is no existing treaty, law, regulation, regulatory requirement,
interpretation, directive, guideline, decision or request pursuant to which such
Lender would be entitled to request any payments under any of Sections 4.3, 4.4,
4.5, 4.6 and 4.7 to or for account of such Lender.

SECTION 4.9. Payments, Computations, etc. (a) Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or the Notes
shall be made by the Borrower to the Administrative Agent for the pro rata
account of the Lenders entitled to receive such payment. All such payments
required to be made to the Administrative Agent shall be made, without setoff,
deduction or counterclaim, not later than 11:00 a.m., New York time, on the date
due, in same day or immediately available funds through the New York Clearing
House Interbank Payments System (or such other funds as may be customary for the
settlement of international banking transactions in Dollars), to such account as
the Administrative Agent shall specify from time to time by notice to the
Borrower. Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly (but in any event on the same Business Day
that

 

 

NYDOCS03/851836.9B

27

--------------------------------------------------------------------------------

 

the same are received or, as contemplated in the immediately preceding sentence,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Administrative Agent for the account of such
Lender without any setoff, deduction or counterclaim. All interest and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days. Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall (except as otherwise required by clause (c) of the definition
of the term “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.

 

(b)             Unless the FEC Counterparty shall have been notified by
telephone, confirmed in writing, by FEC, the Administrative Agent or the
Borrower by 5:00 p.m., London time, on the day prior to the date an amount is to
be paid to the FEC Counterparty under the Loan Documents that FEC, the
Administrative Agent or the Borrower will not make available the amount required
to be paid to the FEC Counterparty on the date specified therefor, the FEC
Counterparty may assume that such Person has made such amount available to the
FEC Counterparty and, in reliance upon such assumption, make available to the
Administrative Agent or FEC, as the case may be, a corresponding amount. If and
to the extent that such Person shall not have made such amount available to the
FEC Counterparty, such Person and the recipient of such amount severally agree
to pay to the FEC Counterparty forthwith on demand such corresponding amount
together with an amount sufficient to indemnify the FEC Counterparty against any
cost or loss it may have suffered or incurred by reason of its having paid out
such amount prior to its receipt thereof and by reason of such amount and costs
or losses not being paid to the FEC Counterparty forthwith upon demand.

(c)             On receipt of any payment from FEC under or in connection with
the FEC Interest Equalization Documents in respect of interest, the FEC
Counterparty shall, subject to Section 4.9(b), be obliged to pay such amount to
the Administrative Agent for the sole purpose of enabling the Borrower to
satisfy its payment obligations under this Agreement, including, for the
avoidance of doubt, under Sections 3.2.5 and 3.2.6. The FEC Counterparty shall
make such amount available to the Administrative Agent (for the account of the
Lenders) for same day value by transfer to such account as the Administrative
Agent may from time to time notify the FEC Counterparty. On receipt of such
amount from the FEC Counterparty, the Administrative Agent shall pay to the
Lenders the portion of such amount which is to be paid to the Lenders.

(d)             If the FEC Counterparty notifies the Administrative Agent that
the FEC Counterparty is obliged to make a cash payment to FEC under the FEC
Interest Equalization Documents (the “FEC Payment Amount”) by virtue of the FEC
CIRR Rate and any other amount (including, without limitation, amounts paid in
respect of withholding taxes) payable by the FEC Counterparty exceeding the sum
of the LIBO Rate and the IEA Margin payable by FEC under the FEC Interest
Equalization Documents, the Borrower and the Lenders hereby irrevocably direct
the Administrative Agent, on receipt of the corresponding interest payment from
the Borrower pursuant to Section 3.2 and subject to Section 4.9(b), to make
available to the FEC Counterparty for same day value by transfer to such account
as the FEC Counterparty may from time to time notify to the Administrative
Agent, an amount equal to the FEC Payment Amount due to FEC under or in
connection with the FEC Interest Equalization Documents.

 

 

NYDOCS03/851836.9B

28

--------------------------------------------------------------------------------

 

(e)             The FEC Counterparty shall make all payments to the
Administrative Agent (for the account of the Lenders) or FEC under this
Agreement free and clear of any deduction or withholding except for any that may
be required by law. The FEC Counterparty shall have no obligation to increase
any payment made by it under this Agreement in the event of any withholding or
deduction being required by law to be made by it in respect of such payments.

SECTION 4.10. Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5, 4.6, 4.7 and 11.11 and except as otherwise provided in Sections
3.1(a)(i) and 9.2 to the extent such Sections permit prepayment of Tranche A
Loans on a non-ratable basis) in excess of its pro rata share of payments then
or therewith obtained by all Lenders, such Lender shall purchase from the other
Lenders such participations in Loans made by them as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Lender, the purchase
shall be rescinded and each Lender which has sold a participation to the
purchasing Lender shall repay to the purchasing Lender the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Lender’s ratable share (according to the proportion of (a) the amount of such
selling Lender’s required repayment to the purchasing Lender to (b) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.11) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.

SECTION 4.11. Setoff. Upon the occurrence and during continuance of an Event of
Default or Prepayment Event, each Lender shall have, to the extent permitted by
applicable law, the right to appropriate and apply to the payment of the
Obligations owing to it any and all balances, credits, deposits, accounts or
moneys of the Borrower then or thereafter maintained with such Lender; provided
that any such appropriation and application shall be subject to the provisions
of Section 4.10. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff under
applicable law or otherwise) which such Lender may have.

               SECTION 4.12. Use of Proceeds. The Borrower shall apply the
proceeds of the Borrowing in accordance with the third recital and, prior to
such application, such proceeds shall be converted into Euro and be held in an
account of the Borrower and, after seven Business Days, the proceeds of the
Tranche A Loans shall be subject to the escrow arrangement referred to in the
Borrowing Request; without limiting the foregoing, no proceeds of any Loan will
be used to acquire any equity security of a class which is registered pursuant
to Section 12 of the Securities Exchange Act of 1934 or any “margin stock”, as
defined in F.R.S. Board Regulation

 

NYDOCS03/851836.9B

29

--------------------------------------------------------------------------------

 
U. If the proceeds of the Tranche A Loans have not been paid to Aker Yards Oy or
its order or to the Administrative Agent in prepayment of the Tranche A Loans
within 21 days after the date such proceeds are deposited into the escrow
account referred to above (or such later date as shall be agreed by Finnvera),
the Borrower shall establish an account, which account, together with all
deposits and investments held therein, shall be pledged by the Borrower as
collateral to secure the Borrower’s obligations under the Tranche A Loans
pursuant to collateral arrangements in form and substance reasonably
satisfactory to Finnvera and the Borrower, and the proceeds of the Tranche A
Loans shall be transferred to such pledged account from the escrow account
referred to above.
 

ARTICLE V

 

CONDITIONS TO BORROWING

SECTION 5.1. Effectiveness. The obligations of the Lenders to fund the Borrowing
shall be effective on and as of the first date (the “Effective Date”) on which
each of the conditions precedent set forth in this Section 5.1 shall have been
satisfied.

SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have received
from the Borrower:

(a) a certificate, dated the Effective Date, of its Secretary or Assistant
Secretary as to the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document to
which it is a party and as to the truth and completeness of the attached:

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to which it is a party, and

(y) Organic Documents of the Borrower,

and upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of the Borrower canceling or
amending such prior certificate;

(b) a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower; and

(c) evidence that the Borrower has paid not less than 20% of the purchase price
of the Purchased Vessel.

SECTION 5.1.2. Delivery of Notes. The Administrative Agent shall have received,
for the account of the respective Lenders that have made a request under Section
2.5 prior to the date hereof, Notes duly executed and delivered by the Borrower.

SECTION 5.1.3. Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Effective Date and addressed to the Administrative Agent and
each Lender, from:

 

NYDOCS03/851836.9B

30

--------------------------------------------------------------------------------

 

(a) Bradley Stein, Esq., counsel to the Borrower, substantially in the form of
Exhibit C hereto;

(b) Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as to
Liberian Law and New York Law, substantially in the form of Exhibit D hereto;
and

(c) Hannes Snellman, counsel to the Administrative Agent and the FEC
Counterparty, as to Finnish Law, substantially in the form of Exhibit F hereto.

SECTION 5.1.4. Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees that the Borrower shall have agreed in writing to pay to the
Administrative Agent (whether for its own account or for account of any of the
Lenders) and all invoiced expenses of the Administrative Agent (including the
agreed fees and expenses of counsel to the Administrative Agent) on or prior to
the Effective Date.

SECTION 5.2. The Loans. The obligation of each Lender to fund any Loan on the
Closing Date shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.

SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to such Borrowing the following statements shall be true and
correct:

(a) the representations and warranties set forth in Article VI (excluding,
however, those contained in Sections 6.9, 6.10 and 6.12) shall be true and
correct with the same effect as if then made; and

(b) no Default and no Prepayment Event and no event which (with notice or lapse
of time or both) would become a Prepayment Event shall have then occurred and be
continuing.

SECTION 5.2.2. Borrowing Request. The Administrative Agent shall have received a
Borrowing Request for such Borrowing. Each of the delivery of a Borrowing
Request and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing (both immediately before and after giving effect to such
Borrowing and the application of the proceeds thereof) the statements made in
Section 5.2.1 are true and correct.

SECTION 5.2.3. Timing of Disbursement. The Administrative Agent shall have
received from the Borrower evidence that the Closing Date is not earlier than
two Business Days prior to the scheduled date of delivery, nor later than the
actual date of delivery, of the Purchased Vessel to the Borrower.

SECTION 5.3. The Tranche A Loans. The obligation of each Tranche A Lender to
fund any Tranche A Loan on the Closing Date shall be subject to the satisfaction
of each of the additional conditions precedent set forth in this Section 5.3.

SECTION 5.3.1. Finnvera Guarantee. The Administrative Agent shall have received
(a) a duly executed counterpart of the Finnvera Guarantee and (b) a duly
executed

 

NYDOCS03/851836.9B

31

--------------------------------------------------------------------------------

 

assignment of all rights and benefits of any payments to be made by Finnvera
under the Finnvera Guarantee to the Tranche A Lenders, acknowledged by Finnvera,
in each case in form and substance reasonably satisfactory to the Tranche A
Lenders.

 

SECTION 5.3.2. Ratings Condition. The Tranche A Loans shall not be disbursed on
an unsecured basis unless, at the time of disbursement, the Borrower’s Senior
Debt Ratings are BB- or higher by S&P and Ba3 or higher by Moody’s (the “Ratings
Condition”). If the Ratings Condition shall not be satisfied on the Closing
Date, the Tranche A Loans shall not be disbursed unless secured by collateral in
accordance with the terms and conditions of the Commitment Letter 1 for Buyer
Credit Guarantee BC 36-05 dated March 30, 2005 provided by Finnvera to the
Borrower.

SECTION 5.4. The Borrowing. For purposes of determining compliance with the
conditions specified in Section 5.1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Administrative Agent shall promptly notify the Lenders of
the occurrence of the Effective Date.

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into this Agreement
and to make Loans hereunder, the Borrower represents and warrants to the
Administrative Agent and each Lender as set forth in this Article VI as of the
Effective Date and, except with respect to the representations and warranties in
Section 6.9, 6.10 and 6.12, as of the Closing Date.

SECTION 6.1. Organization, etc. The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
to which it is a party and to perform the Obligations.

SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not:

 

(a)

contravene the Borrower’s Organic Documents;

(b) contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

 

NYDOCS03/851836.9B

32

--------------------------------------------------------------------------------

 

(c) contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

(d) contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

(e) result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document to
which it is a party (except for authorizations or approvals not required to be
obtained on or prior to the Effective Date that have been obtained or actions
not required to be taken on or prior to the Effective Date that have been
taken). Each of the Borrower and each Principal Subsidiary holds all
governmental licenses, permits and other approvals required to conduct its
business as conducted by it on the Effective Date, except to the extent the
failure to hold any such licenses, permits or other approvals would not have a
Material Adverse Effect.

SECTION 6.4. Compliance with Environmental Laws. The Borrower and each Principal
Subsidiary is in compliance with all applicable Environmental Laws, except to
the extent that the failure to so comply would not have a Material Adverse
Effect.

SECTION 6.5. Validity, etc. This Agreement constitutes, and the Notes will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.

SECTION 6.6. Financial Information. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2006, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender, have been prepared in accordance with GAAP, and present fairly
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries as at December 31, 2006 and the results of their operations
for the Fiscal Year then ended. Since December 31, 2006 there has been no
material adverse change in the business, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole.

SECTION 6.7. No Default, Event of Default or Prepayment Event. No Default, Event
of Default or Prepayment Event has occurred and is continuing.

SECTION 6.8. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Principal

 

NYDOCS03/851836.9B

33

--------------------------------------------------------------------------------

 

Subsidiary, that (i) except as set forth in filings made by the Borrower with
the Securities and Exchange Commission, in the Borrower’s reasonable opinion
might reasonably be expected to materially adversely affect the business,
operations or financial condition of the Borrower and its Subsidiaries (taken as
a whole) (collectively, “Material Litigation”) or (ii) purports to affect the
legality, validity or enforceability of the Loan Documents or the consummation
of the transactions contemplated hereby.

 

SECTION 6.9. Vessels. Each Vessel is

 

(a)

legally and beneficially owned by the Borrower or a Principal Subsidiary,

(b) registered in the name of the Borrower or such Principal Subsidiary under
the flag identified in Item 6.9(b) of the Disclosure Schedule,

 

(c)

classed as required by Section 7.1.4(b),

 

(d)

free of all recorded Liens, other than Liens permitted by Section 7.2.3,

 

(e)

insured against loss or damage in compliance with Section 7.1.5, and

(f)  except for Island Star, chartered exclusively to or operated exclusively by
the Borrower or one of the Borrower’s wholly-owned Subsidiaries, except as
otherwise permitted pursuant to Section 7.1.4.

SECTION 6.10. Subsidiaries. The Borrower has no Subsidiaries on the Effective
Date, except those Subsidiaries which are identified in Item 6.10 of the
Disclosure Schedule. All Existing Principal Subsidiaries are designated with an
asterisk in Item 6.10 of the Disclosure Schedule. All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Borrower,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 7.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.

SECTION 6.11. Obligations rank pari passu. The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower.

SECTION 6.12. Withholding, etc. As of the Effective Date, no payment to be made
by the Borrower under any Loan Document to which it is a party is subject to any
withholding or like tax imposed by any Applicable Jurisdiction.

SECTION 6.13. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the Notes (except for
filings, recordings, registrations or payments not required to be made on or
prior to the Effective Date that have been made).

SECTION 6.14. No Immunity. The Borrower is subject to civil and commercial law
with respect to the Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction,

 

NYDOCS03/851836.9B

34

--------------------------------------------------------------------------------

 
 judgment, attachment (whether before or after judgment), set-off or execution
of a judgment or from any other legal process or remedy relating to the
Obligations (to the extent such suit, court jurisdiction, judgment, attachment,
set-off, execution, legal process or remedy would otherwise be permitted or
exist).

                SECTION 6.15. Pension Plans. To the extent that, at any time
after the Effective Date, there are any Pension Plans, no steps will have been
taken to terminate any Pension Plan, and no contribution failure will have
occurred with respect to any Pension Plan, in each case which could (a) give
rise to a Lien under section 302(f) of ERISA and (b) result in the incurrence by
the Borrower or any member of the Controlled Group of any material liability,
fine or penalty.

SECTION 6.16. Investment Company Act. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 6.17. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

SECTION 6.18. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized). All financial and other information furnished
to the Administrative Agent and the Lenders in writing by or on behalf of the
Borrower by its chief financial officer, treasurer or corporate controller after
the date of this Agreement shall have been prepared by the Borrower in good
faith.

ARTICLE VII

 

COVENANTS

SECTION 7.1. Affirmative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid in full, the Borrower will perform the obligations
set forth in this Section 7.1.

SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (with
sufficient copies for

 

NYDOCS03/851836.9B

35

--------------------------------------------------------------------------------

 
distribution to each Lender, the FEC Counterparty, FEC and Finnvera, as the case
may be) the following financial statements, reports, notices and information:
 

(a) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy
of the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the Securities and Exchange Commission for such Fiscal Quarter,
containing unaudited consolidated financial statements of the Borrower for such
Fiscal Quarter (including a balance sheet and profit and loss statement)
prepared in accordance with GAAP, subject to normal year-end audit adjustments;

(b) as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the Securities and
Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of the Borrower for such Fiscal Year prepared in accordance
with GAAP (including a balance sheet and profit and loss statement) and audited
by PricewaterhouseCoopers LLC or another firm of independent public accountants
of similar standing;

(c) together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent);

(d) as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

(e) as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;

(f)  as soon as the Borrower becomes aware thereof, notice of any event which,
in its reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;

(g) promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to all holders of each security issued by the Borrower, and
all registration statements which the Borrower or any of its Subsidiaries files
with the Securities and Exchange Commission or any national securities exchange;

(h) within seven days after the delivery of the Purchased Vessel, (i) evidence
as to the ownership of such Vessel by the Borrower or a Principal Subsidiary,
(ii) disclosure of all recorded Liens on such Vessel, (iii) evidence of the
class of such Vessel; and (iv) evidence as to all required insurance being in
effect with respect to such Vessel;

 

NYDOCS03/851836.9B

36

--------------------------------------------------------------------------------

 

(i)  as soon as the Borrower becomes aware thereof, notice of any event or
circumstance that would require the Borrower to deposit the proceeds of the
Loans into the escrow arrangement referred to in the Borrowing Request; and

(j)  such other information respecting (x) the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries or (y) the
transactions and documents related to the Purchased Vessel or the delivery of
the Purchased Vessel, as any Lender, FEC (through the FEC Counterparty), the FEC
Counterparty or Finnvera, in each case through the Administrative Agent, may
from time to time reasonably request.

SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents to which it is a
party and (b) except to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect, the operation
of each Vessel in compliance with all applicable laws.

SECTION 7.1.3. Compliance with Laws, etc. The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):

(a) in the case of each of the Borrower and the Principal Subsidiaries, the
maintenance and preservation of its corporate existence (subject to the
provisions of Section 7.2.6);

(b) in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

(c) the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property, except to the
extent being diligently contested in good faith by appropriate proceedings; and

 

(d)

compliance with all applicable Environmental Laws.

SECTION 7.1.4. Vessels. The Borrower will (or will cause the applicable
Principal Subsidiary to):

(a) cause each Vessel, except for Island Star, to be chartered exclusively to or
operated exclusively by the Borrower or one of the Borrower’s wholly-owned
Subsidiaries, provided that the Borrower or such Subsidiary may charter out (i)
any Vessels representing not more than 25% of the berths of all Vessels to
entities other than the Borrower and the Borrower’s wholly-owned Subsidiaries
and (ii) any Vessel for a time charter not to exceed one year in duration; and

 

NYDOCS03/851836.9B

37

--------------------------------------------------------------------------------

 

(b) cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.

SECTION 7.1.5. Insurance. The Borrower will, or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender) at
reasonable intervals a certificate of a senior officer of the Borrower setting
forth the nature and extent of all insurance maintained by the Borrower and the
Subsidiaries and certifying as to compliance with this Section.

SECTION 7.1.6. Books and Records. The Borrower will, and will cause each of its
Principal Subsidiaries to, keep books and records that accurately reflect all of
its business affairs and transactions and permit the Administrative Agent and
each Lender or any of their respective representatives, at reasonable times and
intervals, to visit each of its offices, to discuss its financial matters with
its officers and to examine any of its books or other corporate records.

SECTION 7.2. Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid and performed in full, the Borrower will perform the
obligations set forth in this Section 7.2.

SECTION 7.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity other than those
engaged in by the Borrower and its Subsidiaries on the date hereof and other
business activities reasonably related thereto.

SECTION 7.2.2. Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

 

(a)

Indebtedness secured by Liens of the type described in Section 7.2.3;

(b) Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

(c) Indebtedness incurred to finance, refinance or refund the cost (including
the cost of construction) of assets acquired after the Closing Date;

(d) Indebtedness in an aggregate principal amount not to exceed the amount
specified therefor in Section 7.2.3(c) at any time outstanding; and

 

(e)

any Existing Debt.

 

NYDOCS03/851836.9B

38

--------------------------------------------------------------------------------

 

SECTION 7.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

(a) Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Effective Date
and securing the Existing Debt (and any Lien on BRILLIANCE OF THE SEAS securing
any refinancing of the Existing Debt, so long as such Vessel was subject to a
Lien securing the Indebtedness being refinanced immediately prior to such
refinancing);

(b) Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

(c) in addition to other Liens permitted under this Section 7.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 7.2.2(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter or (y) $225,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);

(d) Liens on assets acquired after the Effective Date by the Borrower or any of
its Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

(e) Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this 

NYDOCS03/851836.9B

39

--------------------------------------------------------------------------------

 

Agreement and (ii) such Liens are in existence at the time such corporation
becomes a Subsidiary of the Borrower and were not created by the Borrower or any
of its Subsidiaries in anticipation thereof;

 

(f)

Liens securing Government-related Obligations;

(g) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

(h) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;

(i)  Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;

 

(j)

Liens for current crew’s wages and salvage;

(k) Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings; and

 

(l)

Liens on Vessels that:

(i)        secure obligations covered (or reasonably expected to be covered) by
insurance;

(ii)       were incurred in the course of or incidental to trading such Vessel
in connection with repairs or other work to such Vessel; or

(iii)      were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;

provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.

SECTION 7.2.4. Financial Condition. The Borrower will not permit:

(a) Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

(b) Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of
any Fiscal Quarter.

(c) Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the

 

NYDOCS03/851836.9B

40

--------------------------------------------------------------------------------

 

Borrower and its Subsidiaries for the period commencing on January 1, 2007 and
ending on the last day of the Fiscal Quarter most recently ended (treated for
these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

SECTION 7.2.5. Investments. The Borrower will not permit any of the Principal
Subsidiaries to make, incur, assume or suffer to exist any Investment in any
other Person other than

(a) the Borrower or any direct or indirect wholly owned Subsidiary of the
Borrower; and

(b) other Investments by the Principal Subsidiaries in an aggregate amount not
to exceed $25,000,000 at any time outstanding.

SECTION 7.2.6. Consolidation, Merger, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person except:

(a) any such Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary; and

(b) so long as no Default has occurred and is continuing or would occur after
giving effect thereto, the Borrower or any of its Subsidiaries may merge into
any other Person, or any other Person may merge into the Borrower or any such
Subsidiary, or the Borrower or any of its Subsidiaries may purchase or otherwise
acquire all or substantially all of the assets of any Person, in each case so
long as:

(i)        after giving effect thereto, the Stockholders’ Equity of the Borrower
and its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and

(ii)       in the case of a merger involving the Borrower where the Borrower is
not the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents to which it is a party
, provided, that so long as the FEC Interest Equalization is in effect, any
merger under this clause (ii) is subject to the consent of FEC (it being agreed
that failure to obtain the consent of FEC shall not constitute an Event of
Default under Section 8.1.3 but may give FEC grounds to terminate the FEC
Interest Equalization).

SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:

 

NYDOCS03/851836.9B

41

--------------------------------------------------------------------------------

 

 

(a)

sales of assets (including, without limitation, Vessels) so long as:

(i)        the aggregate net book value of all such assets sold during each
12-month period commencing on the Effective Date, and each anniversary of the
Effective Date, does not exceed an amount equal to the greater of (x) 7.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$250,000,000, provided however, that in no event shall the aggregate net book
value of fixed assets disposed over the life of the Agreement (determined as of
the date of any such sale) exceed 25% of Stockholders’ Equity as at the end of
the most recently completed fiscal quarter; and

(ii)       to the extent any asset has a fair market value in excess of
$25,000,000 the Borrower or Subsidiary selling such asset receives consideration
therefor at least equal to the fair market value thereof (as determined in good
faith by (x) in the case of any Vessel, the board of directors of the Borrower
and (y) in the case of any other asset, an officer of the Borrower or its board
of directors);

(b) sales of capital stock of any Principal Subsidiary of the Borrower so long
as a sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

 

(c)

sales of capital stock of any Subsidiary other than a Principal Subsidiary;

 

(d)

sales of other assets in the ordinary course of business; and

(e) sales of assets between or among the Borrower and Subsidiaries of the
Borrower.

provided, that at all times while the FEC Interest Equalization is in effect,
the Borrower or a wholly-owned Subsidiary of the Borrower shall maintain
ownership of the Purchased Vessel unless FEC otherwise consents (it being agreed
that failure to obtain the consent of FEC shall not constitute an Event of
Default under Section 8.1.3 but may give FEC grounds to terminate the FEC
Interest Equalization).

SECTION 7.2.8. Transactions with Affiliates. The Borrower will not, and will not
permit any of the Principal Subsidiaries to, enter into, or cause, suffer or
permit to exist any arrangement or contract with any of its Affiliates (other
than arrangements or contracts among the Borrower and its wholly-owned
Subsidiaries) unless such arrangement or contract is on an arms’-length basis,
provided that, to the extent that the aggregate fair value of the goods
furnished or to be furnished or the services performed or to be performed under
all such contracts or arrangements in any one Fiscal Year does not exceed
$25,000,000, such contracts or arrangements shall not be subject to this Section
7.2.8.

 

NYDOCS03/851836.9B

42

--------------------------------------------------------------------------------

 

ARTICLE VIII

 

EVENTS OF DEFAULT

SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on any Loan, any Commitment Fee
or the agency fee or FEC Counterparty fee provided for in Section 10.8, provided
that, in the case of any default in the payment of any interest on any Loan or
of any Commitment Fee, such default shall continue unremedied for a period of at
least two Business Days after notice thereof shall have been given to the
Borrower by any Lender; and provided further that, in the case of any default in
the payment of such agency fee or FEC Counterparty fee, such default shall
continue unremedied for a period of at least ten days after notice thereof shall
have been given to the Borrower by the Administrative Agent or the FEC
Counterparty, as applicable.

SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made in any
material respect.

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document to which it is a party
(other than the covenants set forth in Sections 4.12 and 7.2.4) and such default
shall continue unremedied for a period of five days after notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender (or,
if (a) such default is capable of being remedied within 30 days (commencing on
the first day following such five-day period) and (b) the Borrower is actively
seeking to remedy the same during such period, such default shall continue
unremedied for at least 35 days after such notice to the Borrower).

SECTION 8.1.4. Default on Other Indebtedness. The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $50,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity; or any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity thereof. For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum

 

 

NYDOCS03/851836.9B

43

--------------------------------------------------------------------------------

 

aggregate amount (giving effect to any netting agreements) that the Borrower or
any Principal Subsidiary would be required to pay if such instrument were
terminated at such time.

 

SECTION 8.1.5. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

(a) the institution of any steps by the Borrower, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; or

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA

and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business-Day
period) and (b) the Borrower is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 15 days).

SECTION 8.1.6. Bankruptcy, Insolvency, etc. The Borrower or any of the Principal
Subsidiaries (or any of its other Subsidiaries to the extent that the relevant
event described below would have a Material Adverse Effect) shall:

(a) generally fail to pay, or admit in writing its inability to pay, its debts
as they become due;

(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 30
days, provided that the Borrower hereby expressly authorizes the Administrative
Agent and each Lender to appear in any court conducting any relevant proceeding
during such 30-day period to preserve, protect and defend their respective
rights under the Loan Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 30 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender to

 

NYDOCS03/851836.9B

44

--------------------------------------------------------------------------------

 

appear in any court conducting any such case or proceeding during such 30-day
period to preserve, protect and defend their respective rights under the Loan
Documents; or

(e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.

SECTION 8.1.7. Ownership of Principal Subsidiaries. Except as a result of a
disposition permitted pursuant to clauses (a) or (b) of Section 7.2.7, the
Borrower shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.6 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand.

SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.6
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare all of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations shall be
and become immediately due and payable, without further notice, demand or
presentment, and/or, as the case may be, the Commitments shall terminate.

ARTICLE IX

 

PREPAYMENT EVENTS

SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

SECTION 9.1.1. Change in Ownership. Any Person other than a member of the
Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 30% of the Voting Stock and:

(a) the members of the Existing Group have (whether through legal or beneficial
ownership of capital stock, by contract or otherwise) in the aggregate, directly
or indirectly, effective control over fewer shares of Voting Stock than does
such New Shareholder; and

(b) the members of the Existing Group do not collectively have (whether through
legal or beneficial ownership of capital stock, by contract or otherwise) the
right to elect, or to designate for election, at least a majority of the Board
of Directors of the Borrower.

 

 

NYDOCS03/851836.9B

45

--------------------------------------------------------------------------------

 

SECTION 9.1.2. Change in Board. During any period of 24 consecutive months, a
majority of the Board of Directors of the Borrower shall no longer be composed
of individuals:

 

(a)

who were members of said Board on the first day of such period; or

(b) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board who were members of said Board on
the first day of such period; or

(c) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).

SECTION 9.1.3. Unenforceability. Any Loan Document to which it is a party shall
cease to be the legally valid, binding and enforceable obligation of the
Borrower (in each case, other than with respect to provisions of any Loan
Document (i) identified as unenforceable in the form of the opinion of the
Borrower’s counsel set forth as Exhibit D or (ii) that a court of competent
jurisdiction has determined are not material) and such event shall continue
unremedied for 15 days after notice thereof has been given to the Borrower by
any Lender.

SECTION 9.1.4. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.

SECTION 9.1.6. Judgments. Any judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

(a) enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five
Business Days after the commencement of such enforcement proceedings; or

(b) there shall be any period of 10 consecutive Business Days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

SECTION 9.1.7. Condemnation, etc. Any Vessel or Vessels shall be condemned or
otherwise taken under color of law and the same shall continue unremedied for at
least 20 days, unless such condemnation or other taking would not have a
Material Adverse Effect.

SECTION 9.1.8. Arrest. Any Vessel or Vessels shall be arrested and the same
shall continue unremedied for at least 20 days, unless such arrest would not
have a Material Adverse Effect.

 

NYDOCS03/851836.9B

46

--------------------------------------------------------------------------------

 

SECTION 9.1.9. Unenforceability of Finnvera Guarantee. The Finnvera Guarantee
shall be fully or partially withdrawn, suspended, terminated, revoked or
cancelled or shall otherwise cease to be the legally valid, binding and
enforceable obligation of Finnvera.

SECTION 9.2. Mandatory Prepayment. If any Prepayment Event (other than as set
forth in Section 9.1.9) shall occur and be continuing, the Administrative Agent,
upon the direction of the Required Lenders, shall by notice to the Borrower (a)
require the Borrower to prepay in full on the date of such notice all principal
of and interest on the Loans and all other Obligations (and, in such event, the
Borrower agrees to so pay the full unpaid amount of each Loan and all accrued
and unpaid interest thereon and all other Obligations) and (b) terminate the
Commitments (if not theretofore terminated). If any Prepayment Event set forth
in Section 9.1.9, or any Prepayment Event resulting from a breach of Section
4.12, shall occur and be continuing, the Administrative Agent, upon the
direction of the Tranche A Lenders, shall by notice to the Borrower (a) require
the Borrower to prepay in full on the date of such notice all principal of and
interest on the Tranche A Loans and all other Obligations in respect of the
Tranche A Loans or owing to the Tranche A Lenders (and, in such event, the
Borrower agrees to so pay the full unpaid amount of each Tranche A Loan and all
accrued and unpaid interest thereon and all such other Obligations) and (b)
terminate the Commitments of the Tranche A Lenders (if not theretofore
terminated).

ARTICLE X

 

THE ADMINISTRATIVE AGENT

SECTION 10.1. Actions. Each Lender and the FEC Counterparty hereby appoints
Nordea, as its agent under and for purposes of this Agreement, the Notes and
each other Loan Document (other than, in the case of the FEC Counterparty, the
FEC Interest Equalization Documents). Each Lender and the FEC Counterparty
authorizes the Administrative Agent to act on behalf of such Lender and the FEC
Counterparty under this Agreement, the Notes and each other Loan Document (other
than, in the case of the FEC Counterparty, the FEC Interest Equalization
Documents) and, in the absence of other written instructions from the Required
Lenders or the FEC Counterparty, as applicable, received from time to time by
the Administrative Agent (with respect to which the Administrative Agent agrees
that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent, pro rata
according to such Lender’s Percentage, from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel) that be incurred by or asserted or
awarded against, the Administrative Agent in any way relating to or arising out
of this Agreement, the Notes and any other Loan Document or any action taken or
omitted by the Administrative Agent under this Agreement, the Notes or any other
Loan Document; provided that no Lender shall be liable for the payment of any
portion of such claims, damages, losses, liabilities and expenses which have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in

 

 

NYDOCS03/851836.9B

47

--------------------------------------------------------------------------------

 
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.
The Administrative Agent shall not be required to take any action hereunder,
under the Notes or under any other Loan Document, or to prosecute or defend any
suit in respect of this Agreement, the Notes or any other Loan Document, unless
it is expressly required to do so under this Agreement or is indemnified
hereunder to its satisfaction. If any indemnity in favor of the Administrative
Agent shall be or become, in the Administrative Agent’s reasonable
determination, inadequate, the Administrative Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
 

SECTION 10.2. Funding Reliance, etc. Unless the Administrative Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 5:00 p.m.,
New York time, on the day prior to the Borrowing that such Lender will not make
available the amount which would constitute its Percentage of such Borrowing on
the date specified therefor, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent and, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to Loans comprising the Borrowing.

SECTION 10.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, the Administrative Agent (i) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives and accepts a Lender
Assignment Agreement entered into by the Lender that is the payee of such Note,
as assignor, and an Assignee Lender as provided in Section 11.11.1; (ii) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it and in accordance
with the advice of such counsel, accountants or experts; (iii) makes no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement; (iv) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or Prepayment Event or to inspect the
property (including the books and records) of the Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant

 

 

NYDOCS03/851836.9B

48

--------------------------------------------------------------------------------

 
hereto; and (vi) shall incur no liability under or in respect of this Agreement
by action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties.
 

SECTION 10.4. Successor. The Administrative Agent may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders, provided
that any such resignation shall not become effective until a successor
Administrative Agent has been appointed as provided in this Section 10.4 and
such successor Administrative Agent has accepted such appointment. If the
Administrative Agent at any time shall resign, the Required Lenders shall,
subject to the consent of the Borrower (such consent not to be unreasonably
withheld), appoint another Lender as a successor to the Administrative Agent
which shall thereupon become the Administrative Agent hereunder. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the resigning
Administrative Agent’s giving notice of resignation, then the resigning
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution having a combined capital and surplus of at least $500,000,000 (or
the equivalent in other currencies), subject, in each case, to the consent of
the Borrower (such consent not to be unreasonably withheld). Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall be entitled to
receive from the resigning Administrative Agent such documents of transfer and
assignment as such successor Administrative Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any resigning Administrative Agent’s resignation hereunder
as the Administrative Agent, the provisions of:

(a) this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement;
and

 

(b)

Section 11.3 and Section 11.4 shall continue to inure to its benefit.

If a Lender acting as the Administrative Agent assigns its Loan to one of its
Affiliates, the Administrative Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld) assign its rights and obligations
as Administrative Agent to such Affiliate.

SECTION 10.5. Loans by the Administrative Agent . The Administrative Agent shall
have the same rights and powers with respect to (x) the Loan made by it or any
of its Affiliates, and (y) the Note held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not the Administrative
Agent. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders. The
Administrative Agent shall not have any duty to disclose information obtained or
received by it or any of its Affiliates relating to the Borrower or its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as the Administrative Agent.

 

 

NYDOCS03/851836.9B

49

--------------------------------------------------------------------------------

 
SECTION 10.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent, each other Agent and each other
Lender, and based on such Lender’s review of the financial information of the
Borrower, this Agreement, the other Loan Documents (the terms and provisions of
which being satisfactory to such Lender) and such other documents, information
and investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitment. Each Lender also acknowledges that it will,
independently of the Administrative Agent and each other Lender, and based on
such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document.

SECTION 10.7. Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement. The
Administrative Agent (a) shall give prompt notice to the FEC Counterparty and
FEC of any approvals of FEC requested by the Borrower pursuant to the terms of
this Agreement, (b) shall give prompt notice to Finnvera of any approvals of
Finnvera requested by the Borrower pursuant to the terms of this Agreement, (c)
shall provide the FEC Counterparty, FEC and Finnvera copies of (i) all
amendments, waivers or other modifications to this Agreement and (ii) all
information related to the Borrower requested by the FEC Counterparty, FEC or
Finnvera, as applicable, to the extent such information is received from the
Borrower and (d) shall give prompt notice to the FEC Counterparty, FEC and
Finnvera of the termination of this Agreement and any prepayment of the Loans
hereunder.

SECTION 10.8. Agency Fee. The Borrower agrees to pay to the Administrative Agent
for its own account an annual agency fee in an amount, and at such times,
heretofore agreed to in writing between the Borrower and the Administrative
Agent.

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Borrower and the
Required Lenders; provided that no such amendment, modification or waiver which
would:

(a) modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

(b) modify this Section 11.1, change the definition of “Required Lenders”,
increase the Commitment of any Lender, reduce any fees described in Article III
or extend any date fixed for payment shall be made without the consent of each
Lender;

NYDOCS03/851836.9B

50

--------------------------------------------------------------------------------

 

(c) extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on any Loan (or reduce the principal
amount of or rate of interest on any Loan) shall be made without the consent of
each Lender affected thereby;

(d) affect adversely the interests, rights or obligations of the Administrative
Agent in its capacity as such shall be made without consent of the
Administrative Agent; or

(e) affect adversely the interests, rights or obligations of the FEC
Counterparty in its capacity as such shall be made without written consent of
the FEC Counterparty.

and provided further, that (x) any amendment, modification or waiver to which
the consent of any Tranche A Lender is required shall also require the consent
of Finnvera and (y) any waiver of the conditions set forth in Section 5.3 shall
require only the consent of the Tranche A Lenders.

No failure or delay on the part of the Administrative Agent, any Lender or the
FEC Counterparty in exercising any power or right under this Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Borrower in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Administrative
Agent, any Lender or the FEC Counterparty under this Agreement or any other Loan
Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 11.2. Notices. (a) All notices and other communications provided to any
party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address, or facsimile
number set forth below its signature hereto or set forth in the Lender
Assignment Agreement or Assumption Agreement or such Loan Document or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties; provided that notices, information, documents and
other materials that the Borrower is required to deliver hereunder may be
delivered to the Administrative Agent and the Lenders as specified in Section
11.2(b). Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received.

(b)             So long as Nordea is the Administrative Agent, the Borrower may
provide to the Administrative Agent all information, documents and other
materials that it furnishes to the Administrative Agent hereunder or any other
Loan Document (and any guaranties, security agreements and other agreements
relating thereto), including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
materials, but excluding any such communication that (i) relates to a request
for the Borrowing, (ii) relates to the payment of any principal or other amount
due hereunder or any other Loan Document prior to the scheduled date therefor,
(iii) provides notice of any Default, Event of Default or Prepayment Event or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of the Agreement and/or the Borrowing (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications

 

 

NYDOCS03/851836.9B

51

--------------------------------------------------------------------------------

 
in an electronic/soft medium in a format acceptable to the Administrative Agent
to NYLAD@Nordea.com; provided that any Communication requested pursuant to
Section 7.1.1(h) shall be in a format acceptable to the Borrower and the
Administrative Agent.
 

(1)       The Borrower agrees that the Administrative Agent may make such items
included in the Communications as the Borrower may specifically agree available
to the Lenders by posting such notices, at the option of the Borrower, on
Intralinks (the “Platform”). Although the primary web portal is secured with a
dual firewall and a User ID/Password Authorization System and the Platform is
secured through a single user per deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, the Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.

(2)       The Administrative Agent agrees that the receipt of Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Administrative Agent for
purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).

(c)             Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such Communications to such
Lender for purposes of this Agreement. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.

(d)              Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”)), that it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of Finnvera and the Administrative Agent
(including the reasonable fees and out-of-pocket expenses of counsel to the
Administrative Agent and of local counsel, if any, who may be retained by
counsel to the Administrative Agent) in connection with the preparation,
execution and delivery of, and any amendments, waivers, consents, supplements or
other modifications to, this Agreement or any other Loan Document. The Borrower
further agrees to pay, and to save the Administrative Agent, Finnvera, the
Lenders and the FEC Counterparty harmless from all liability for, any stamp,
recording, documentary or other similar 

 

NYDOCS03/851836.9B

52

--------------------------------------------------------------------------------

 
taxes which may be payable in connection with the execution or delivery of this
Agreement and the other Loan Documents, the borrowings hereunder or the FEC
Interest Equalization, or the issuance of the Notes or any other Loan Documents.
The Borrower also agrees to reimburse the Administrative Agent, Finnvera, each
Lender and the FEC Counterparty upon demand for all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and legal expenses) incurred by
the Administrative Agent, Finnvera, such Lender or the FEC Counterparty in
connection with (x) the negotiation of any restructuring or “work-out”, whether
or not consummated, of any Obligations and (y) the enforcement of any
Obligations or the rights of the Administrative Agent, Finnvera and the FEC
Counterparty under or in connection with the Loan Documents.
 

SECTION 11.4. Indemnification. (a) In consideration of the execution and
delivery of this Agreement and the other Loan Documents by the Administrative
Agent, Finnvera, each Lender and the FEC Counterparty and the extension of the
Commitments, the Borrower hereby indemnifies and holds harmless the
Administrative Agent, Finnvera, each Lender, the FEC Counterparty and each of
their respective Affiliates and their respective officers, advisors, directors
and employees (collectively, the “Indemnified Parties”) from and against any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel), joint or several,
that may be incurred by or asserted or awarded against any Indemnified Party
(including, without limitation, in connection with any investigation, litigation
or proceeding or the preparation of a defense in connection therewith), in each
case arising out of or in connection with or by reason of this Agreement or the
Notes or the transactions contemplated hereby or thereby (it being agreed for
the avoidance of doubt that the same shall not include matters referred to in
11.4(b)) or any actual or proposed use of the proceeds of the Loans
(collectively, the “Indemnified Liabilities”), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto. Each Indemnified
Party shall (a) furnish the Borrower with prompt notice of any action, suit or
other claim covered by this Section 11.4(a), (b) not agree to any settlement or
compromise of any such action, suit or claim without the Borrower’s prior
consent, (c) shall cooperate fully in the Borrower’s defense of any such action,
suit or other claim (provided, that the Borrower shall reimburse such
Indemnified Party for its reasonable out-of-pocket expenses incurred pursuant
hereto) and (d) at the Borrower’s request, permit the Borrower to assume control
of the defense of any such claim, other than regulatory, supervisory or similar
investigations, provided that (i) the Borrower acknowledges in writing its
obligations to indemnify the Indemnified Party in accordance with the terms
herein in connection with such claims, (ii) the Borrower shall keep the
Indemnified Party fully informed with respect to the conduct of the defense of
such claim, (iii) the Borrower shall consult in good faith with the Indemnified
Party (from time to time and before taking any material decision) about the
conduct of the defense of such claim, (iv) the Borrower shall conduct the
defense of such claim properly and diligently taking into account its own
interests and those of the Indemnified Party, (v) the Borrower shall employ
counsel reasonably acceptable to the Indemnified Party and at the Borrower’s
expense, and (vi) the Borrower shall not enter into a settlement with respect to
such

 

 

NYDOCS03/851836.9B

53

--------------------------------------------------------------------------------

 

claim unless either (A) such settlement involves only the payment of a monetary
sum, does not include any performance by or an admission of liability or
responsibility on the part of the Indemnified Party, and contains a provision
unconditionally releasing the Indemnified Party and each other indemnified party
from, and holding all such persons harmless, against, all liability in respect
of claims by any releasing party or (B) the Indemnified Party provides written
consent to such settlement (such consent not to be unreasonably withheld or
delayed). Notwithstanding the Borrower’s election to assume the defense of such
action, the Indemnified Party shall have the right to employ separate counsel
and to participate in the defense of such action and the Borrower shall bear the
fees, costs and expenses of such separate counsel if (1) the use of counsel
chosen by the Borrower to represent the Indemnified Party would present such
counsel with an actual or potential conflict of interest, (2) the actual or
potential defendants in, or targets of, any such action include both the
Borrower and the Indemnified Party, and the Indemnified Party shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Borrower and determined that it is
necessary to employ separate counsel in order to pursue such defenses (in which
case the Borrower shall not have the right to assume the defense of such action
on the Indemnified Party’s behalf), (3) the Borrower shall not have employed
counsel reasonably acceptable to the Indemnified Party to represent the
Indemnified Party within a reasonable time after notice of the institution of
such action, or (4) the Borrower authorizes the Indemnified Party to employ
separate counsel at the Borrower’s expense. The Borrower acknowledges that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its security holders
or creditors for or in connection with the transactions contemplated hereby,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

(b)             The Borrower acknowledges that the FEC Counterparty has entered
into the FEC Interest Equalization Documents pursuant to which the FEC
Counterparty and FEC have agreed to an interest equalization in relation to the
Loans.

Accordingly, the Borrower hereby indemnifies and holds harmless the FEC
Counterparty, FEC and their respective officers, advisors, directors and
employees (collectively, the “FEC Indemnitees”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, FEC Break Costs and reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any FEC
Indemnitee (including, without limitation, in connection with any investigation,
litigation or proceeding or the preparation of a defense in connection
therewith), in each case (i) arising out of or in connection with FEC or the FEC
Counterparty’s execution, delivery and performance of the FEC Equalization
Documents and (ii) for any other cost, loss or liability for which the FEC
Counterparty is or may be liable to FEC or any third party in connection with
the foregoing. Without limitation of the foregoing, if the FEC Counterparty
shall become subject to increased costs or increased capital costs of the types
described in Sections 4.3 and 4.5, the FEC

 

 

NYDOCS03/851836.9B

54

--------------------------------------------------------------------------------

 
Counterparty shall be entitled to payment from the Borrower under such Sections
to the same extent that the FEC Counterparty would have been so entitled under
such Sections as if it were a Lender (it being understood that specific
references to the FEC Counterparty in Sections 4.3 and 4.5 are intended to
address those requirements applicable to the FEC Counterparty that vary from
those applicable to the Lenders, but are not to be construed to exempt the FEC
Counterparty from any other requirements applicable to the Lenders under those
Sections). Notwithstanding the provisions of this Section 11.4(b), the Borrower
shall have no indemnification obligations to an FEC Indemnitee for any cost,
loss or liability incurred by such FEC Indemnitee in connection with the
circumstances described in (i) or (ii) above to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such FEC Indemnitee. Each FEC Indemnitee shall furnish the
Borrower with prompt notice of any action, suit or other claim covered by this
Section 11.4(b). Any claim for FEC Break Costs under this Section 11.4(b) shall
set forth the amount of the FEC Break Costs and reasonably detailed calculations
thereof.
 

SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 11.3 and 11.4, and the obligations of the Lenders under Section
10.1, shall in each case survive any termination of this Agreement and the other
Loan Documents, the payment in full of all Obligations and the termination of
all Commitments. The representations and warranties made by the Borrower in this
Agreement shall survive the execution and delivery of this Agreement.

SECTION 11.6. Severability. Any provision of this Agreement or the Notes which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 11.7. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower and each Lender (or notice thereof
satisfactory to the Administrative Agent and the Borrower) shall have been
received by the Administrative Agent and the Borrower (or, in the case of any
Lender, receipt of signature pages transmitted by facsimile) and notice thereof
shall have been given by the Administrative Agent to the Borrower and each
Lender.

SECTION 11.9. Governing Law. THIS AGREEMENT AND EACH NOTE SHALL EACH BE DEEMED
TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK.

SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:

 

NYDOCS03/851836.9B

55

--------------------------------------------------------------------------------

 

(a) except to the extent permitted under Section 7.2.6, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and all Lenders; and

(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

SECTION 11.11. Sale and Transfer of Loans; Participations in Loans. Each Lender
may assign, or sell participations in, its Loan and Commitment to one or more
other Persons in accordance with this Section 11.11.

SECTION 11.11.1. Assignments. Any Lender,

(i)        with the written consents of the Borrower and the Administrative
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Administrative
Agent, on or before the fifth Business Day after receipt by the Borrower of such
Lender’s request for consent, stating, in reasonable detail, the reasons why the
Borrower proposes to withhold such consent) may at any time assign and delegate
to one or more commercial banks or other financial institutions;

(ii)       with notice to the Borrower and the Administrative Agent, but without
the consent of the Borrower or the Administrative Agent, may assign and delegate
(A) to any Lender, (B) to any of its Affiliates or (C) following the occurrence
and during the continuance of an Event of Default or a Prepayment Event; and

(iii)      may (without notice to the Borrower, the Administrative Agent or any
other Lender and without payment of any fee) assign and pledge all or any
portion of its Loan and any Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank;

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s Loan and
Commitment (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Loan and Commitment) in a
minimum aggregate amount of $25,000,000 (or, if less, all of such Lender’s Loan
and Commitment); provided that the Tranche A Lender shall not assign and
delegate all or any fraction of such Lender’s Loan and Commitment without the
prior written consent of Finnvera; provided, further, that the Borrower and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned and delegated to
an Assignee Lender until:

(a)       written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower and the Administrative
Agent by such Lender and such Assignee Lender;

 

 

NYDOCS03/851836.9B

56

--------------------------------------------------------------------------------

 

(b) Such Assignee Lender shall have executed and delivered to the Borrower and
the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

 

(c)

the processing fees described below shall have been paid.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned and delegated by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. In no event shall the Borrower
be required to pay to any Assignee Lender at the time of the relevant assignment
any amount under Sections 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay had no such assignment been
made. If requested by the applicable Lender under Section 2.5, within five
Business Days after its receipt of notice that the Administrative Agent has
received an executed Lender Assignment Agreement, the Borrower shall execute and
deliver to the Administrative Agent (for delivery to the relevant Assignee
Lender) a new Note evidencing such Assignee Lender’s assigned Loan and
Commitment and, if the assignor Lender has retained any portion of its Loan and
a Commitment hereunder, a replacement Note in the principal amount of the
portion of the Loan and Commitment retained by the assignor Lender hereunder
(such Note to be in exchange for, but not in payment of, that Note then held by
such assignor Lender). Each such Note shall be dated the date of the predecessor
Note. The assignor Lender shall mark the predecessor Note “exchanged” and
deliver it to the Borrower concurrently with the delivery by the Borrower of the
new Note(s). Such assignor Lender or such Assignee Lender must also pay a
processing fee to the Administrative Agent upon delivery of any Lender
Assignment Agreement in the amount of $2,000 (and shall also reimburse the
Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).

SECTION 11.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in any of its Loan, its Commitment, or other interests
of such Lender hereunder; provided that the Tranche A Lender shall not sell
participating interests in any of its Loan, its Commitment, or other interests
of such Lender hereunder without the prior written consent of Finnvera;
provided, further, that:

(a) no participation contemplated in this Section 11.11 shall relieve such
Lender from its Commitment or its other obligations hereunder;

(b) such Lender shall remain solely responsible for the performance of its
Commitment and such other obligations;

 

NYDOCS03/851836.9B

57

--------------------------------------------------------------------------------

 

(c) the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

(d) no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (b) or (c) of Section
11.1; and

(e) the Borrower shall not be required to pay any amount under Sections 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold.

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6 and clause (h) of 7.1.1, shall be considered a
Lender.

SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

SECTION 11.13. Forum Selection and Consent to Jurisdiction. THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY AND IRREVOCABLY AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.
THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION. TO THE
EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION

 

NYDOCS03/851836.9B

58

--------------------------------------------------------------------------------

 
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY.
 

SECTION 11.14. Process Agent. If at any time the Borrower ceases to have a place
of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the Stated Maturity Date.

SECTION 11.15. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Nordea’s principal office in London
at 11:00 A.M. (London time) on the second Business Day preceding that on which
final judgment is given.

(b)             The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

 

 

NYDOCS03/851836.9B

59

--------------------------------------------------------------------------------

 



SECTION 11.16. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS, THE
FEC COUNTERPARTY AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH OF THE PARTIES HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT.

 

 

NYDOCS03/851836.9B

60

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

ROYAL CARIBBEAN CRUISES LTD.

 

By: /s/ Antje M. Gibson

Title: Vice President of Treasury and

 

Acting Treasurer

 

 

Address:

1050 Caribbean Way

Miami, Florida 33132

Facsimile No.: (305) 539-0562

Attention: Treasurer

With a copy to: General Counsel

 

NORDEA BANK FINLAND PLC, acting through its New York Branch,

as Administrative Agent and FEC Counterparty

 

By: /s/ Hans Kjeslrud

Title: Executive Vice President

 

By: /s/ Colleen Durkin

Title: Vice President

 

 

 

NYDOCS03/851836.9B

61

--------------------------------------------------------------------------------

 

                                                   

Commitment/Percentage    Tranche A Lenders:

$300,000,000

56.60%

EKSPORTFINANS ASA

 

By: /s/ Tellef K. Tellefsen

Title: Senior Vice President

 

 

Address:

 

 

 

Facsimile No.:

 

Attention:

 

Commitment/Percentage

Tranche B Lenders:

 



$75,000,000

14.15%

NORDEA BANK FINLAND PLC, acting               through its New York Branch,

 

as Lender

 

By: /s/ Hans Kjelsrud

Title: Executive Vice President

 

By: /s/ Colleen Durkin

Title: Vice President

 

 

Address:

437 Madison Ave, 21st Floor

 

New York, NY 10022

 

Facsimile No.: (212) 421-4420

 

Attention: Jackie Ng

 

 

$75,000,000

14.15%

 SKANDINAVISKA ENSKILDA BANKEN AB







By: /s/ Bjarte Bøe

Title: Head of Structured Finance

 

By: /s/ Jan Dahlén

Title: Legal Council

 

 

Address:

Kungstradgardsgatan 8

 

SE - 10640 Stockholm

 

Sweden

 

Facsimile No.: 46-8 678 02 06

 

Attention: Arne Juell-Skielse

 

 

 

NYDOCS03/851836.9B

62

--------------------------------------------------------------------------------

 

$30,000,000

5.66%  

 SUMITOMO MITSUI BANKING CORPORATION

 

By: /s/ Natsuhiro Samejima

Title: Senior Vice President

 

 

Address:

277 Park Avenue

 

New York, NY 10172

 

Facsimile No.: (212) 224-5197

 

Attention: Yvette Browne

 

$25,000,000

4.72%

THE ROYAL BANK OF SCOTLAND PLC

 

By: /s/ William McGinty

Title: Senior Vice President

 

 

Address:

101 Park Avenue, 6th Floor

 

New York, New York 10178

 

Facsimile No.: (212) 401-1494

 

Attention: LaVerne Small

 

$25,000,000

4.72%

MIZUHO CORPORATE BANK, LTD.

 

By: /s/ Raymond Ventura

Title: Deputy General Manager

 

 

Address:

1800 Plaza Ten

 

Jersey City, NJ 07311

 

Facsimile No.: (201) 626-9941

 

Attention: Robert Komst

 

 

 

 

NYDOCS03/851836.9B

63

--------------------------------------------------------------------------------

 

> SCHEDULE I

 

DISCLOSURE SCHEDULE

Updated February 1, 2008

Item 6.9 (b): Vessels

 

 

Vessel

Owner

Flag

Sovereign of the Seas

Sovereign of the Seas Shipping Inc.

Bahamian

Empress of the Seas

Nordic Empress Shipping Inc.

Bahamian

Monarch of the Seas

Monarch of the Seas Inc.

Bahamian

Majesty of the Seas

Majesty of the Seas Inc.

Bahamian

Grandeur of the Seas

Grandeur of the Seas Inc.

Bahamian

Rhapsody of the Seas

Rhapsody of the Seas Inc.

Bahamian

Enchantment of the Seas

Enchantment of the Seas Inc.

Bahamian

Vision of the Seas

Vision of the Seas Inc.

Bahamian

Voyager of the Seas

Voyager of the Seas Inc.

Bahamian

Island Star

Fantasia Cruising Inc.

Bahamian

Zenith

Pullmantur Cruises Zenith Ltd.

Malta

Century

Blue Sapphire Marine Inc.

Bahamian

Galaxy

Esker Marine Shipping Inc.

Bahamian

Mariner of the Seas

Mariner of the Seas Inc.

Bahamian

Mercury

Seabrook Maritime Inc.

Bahamian

Millennium

Millennium Inc.

Bahamian/ Malta

Explorer of the Seas

Explorer of the Seas Inc.

Bahamian

Celebrity Infinity (f/k/a Infinity)

Infinity Inc.

Bahamian/ Malta

Radiance of the Seas

Radiance of the Seas Inc.

Bahamian

Summit

Summit Inc.

Bahamian/ Malta

Adventure of the Seas

Adventure of the Seas Inc.

Bahamian

Navigator of the Seas

Navigator of the Seas Inc.

Bahamian

 

Celebrity Constellation (f/k/a Constellation)

Constellation Inc.

Bahamian/ Malta

Serenade of the Seas

Serenade of the Seas Inc.

Bahamian

Jewel of the Seas

Jewel of the Seas Inc.

Bahamian

Xpedition

Islas Galapagos Turismo y Vapores CA

Ecuador

Legend of the Seas

Legend of the Seas Inc.

Bahamian

Splendour of the Seas

Splendour of the Seas Inc.

Bahamian

 

 

NYDOCS03/851836.9B

--------------------------------------------------------------------------------

 

Freedom of the Seas

Freedom of the Seas Inc.

Bahamian

Oceanic

Pullmantur Cruises Oceanic Ltd.

Malta

Azamara Journey

Azamara Journey Inc.

Malta

Azamara Quest (f/k/a Blue Moon)

Azamara Quest Inc.

Malta

Sky Wonder

Pullmantur Cruises Sky Wonder, Ltd.

Malta

 

Holiday Dream (to be renamed Bleu de France)

CDF Bleu de France Limited (f/k/a Pullmantur Cruises Holiday Dream, Ltd.)

Malta

Liberty of the Seas

Liberty of the Seas Inc.

Bahamian

Pacific Star

Pullmantur Cruises Atlantic Ltd.

Malta

 

Item 6.10: Subsidiaries

Name of the Subsidiary

Jurisdiction of Organization

Jewel of the Seas Inc. *

Liberia

Sovereign of the Seas Shipping Inc.*

Liberia

Viking Serenade Inc.

Liberia

Nordic Empress Shipping Inc.*

Liberia

Majesty of the Seas Inc.*

Liberia

Monarch of the Seas Inc.*

Liberia

Admiral Management Inc.

Liberia

GG Operations Inc.

Delaware

Island for Science Inc.

Indiana

Labadee Investments Ltd.

Cayman Islands

Societe Labadee Nord, S.A.

Haiti

Royal Caribbean Cruise Line A/S

Norway

Royal Caribbean Merchandise Inc.

Florida

Eastern Steamship Lines Inc.

Liberia

Grandeur of the Seas Inc.*

Liberia

Enchantment of the Seas Inc.*

Liberia

Rhapsody of the Seas Inc.*

Liberia

Vision of the Seas Inc. *

Liberia

Voyager of the Seas Inc.*

Liberia

Explorer of the Seas Inc.*

Liberia

Royal Celebrity Tours Inc.

Delaware



White Sand Inc.

Liberia





 

 

NYDOCS03/851836.9B

--------------------------------------------------------------------------------

 

Radiance of the Seas Inc.*

Liberia

Adventure of the Seas Inc. *

Liberia

RCL (UK) Ltd.

U.K.

Navigator of the Seas Inc. *

Liberia

Northwest Adventures Inc.

Delaware

Serenade of the Seas Inc. *

Liberia

Royal Beverage Cruise Sales LLC

Delaware

Mariner of the Seas Inc. *

Liberia

Beverage Cruise Sales LLC

Texas

Celebrity Cruise Lines Inc.

Cayman Islands

Celebrity Cruises Holdings Inc.

Liberia

Cruise Mar Shipping Holdings Ltd.

Liberia

Seabrook Maritime Inc. *

Liberia

Esker Marine Shipping Inc. *

Liberia

Blue Sapphire Marine Inc. *

Liberia

Fantasia Cruising Inc. *

Liberia

Cruise Mar Investment Inc.

Liberia

Universal Cruise Holdings Ltd.

British Virgin Islands

Celebrity Cruises Inc.

Liberia

Fourth Transoceanic Shipping Company Ltd.

Liberia

Zenith Shipping Corporation

Liberia

Millennium Inc.*

Liberia

Infinity Inc.*

Liberia

Summit Inc.*

Liberia

Constellation Inc. *

Liberia

Fifth Transoceanic Shipping Company Ltd.

Liberia

Galapagos Cruises Inc.

Liberia

Islas Galapagos Turismo y Vapores C.A. *

Ecuador

Cape Liberty Cruise Port LLC

Delaware

Legend of the Seas Inc. *

Liberia

Splendour of the Seas Inc. *

Liberia



Investments Ltd. (f/k/a Harmony Investments (Global) Limited)

U.K.

Tenth Avenue Holdings, S.A. de C.V.

Mexico





 

 

NYDOCS03/851836.9B

--------------------------------------------------------------------------------

 

 

The Scholar Ship Program LLC

Delaware

Royal Caribbean Cruises Espana S.L.

Spain

Puerto de Cruceros y Marina de las Islas de la Bahia, S.A. de CV.

Honduras

Freedom of the Seas Inc.*

Liberia

RCL Holdings Cooperatief U.A.

The Netherlands

Pullmantur, S.A.

Spain

Pullmantur Cruises, S.L.

Spain

Pullmantur Cruises Oceanic Ltd.*

Malta

Pullmantur Cruises Blue Dream, Ltd.

Malta

Pullmantur Cruises Blue Moon, Ltd.

Malta

Pullmantur Cruises Sky Wonder, Ltd.*

Malta

 

CDF Bleu de France Limited (f/k/a Pullmantur Cruises Holiday Dream, Ltd.)

 

Malta

Pullmantur Cruises Ship Management, Ltd.

Malta

Pullmantur Ship Management, Ltd.

Bahamas

 

Pullmantur -Turismo E Viagens Unipessoal, LDA.

Portugal

Royal Caribbean Holdings de Espana S.L.

Spain

Royal Caribbean Cruises (Asia) Pte. Ltd

Singapore

Azamara Journey Inc.*

Liberia

Azamara Quest Inc.*

Liberia

Pullmantur Cruises Zenith Limited*

Malta

Pullmantur Cruises Empress Limited

Malta

Pullmantur Cruises Atlantic Limited*

Malta

Liberty of the Seas Inc.*

Liberia

CDF Croisieres de France S.A.S.

France

RCL Holdings St. Lucia Limited

St. Lucia

St. Kitts Development Company Limited

St. Lucia

Independence of the Seas Inc.

Liberia

 

St. Maarten Quarter Development Company N.V.

St. Maarten

 

* Shipholding companies

 

 

NYDOCS03/851836.9B

--------------------------------------------------------------------------------

 
SCHEDULE II

 

Payment Date

Principal Installment

Tranche A

Principal Installment

Tranche B

 

 

Sub-Tranche 1

Sub-Tranche 2

Six months after the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

First anniversary of the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Eighteen months after the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Second anniversary of the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Thirty months after the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Third anniversary of the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Forty two months after the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Fourth anniversary of the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Fifty four months after the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Fifth anniversary of the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Sixty six months after the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Sixth anniversary of the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

Seventy eight months after the Closing Date

$21,428,571.43

$14,285,714.29

$2,142,857.14

 

 

 

 

NYDOCS03/851836.9B

--------------------------------------------------------------------------------

 

Stated Maturity Date

Remaining outstanding balance of the Loans

Remaining outstanding balance of the Loans

Remaining outstanding balance of the Loans

 









